Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 1 of 128




                 EXHIBIT 19
Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 2 of 128




        POWER LINE
      FIRE PREVENTION
        FIELD GUIDE
                        2008 EDITION




    Pacific Gas and        JsoimmrcujfOrnu                 sdSe
    Electric Company*              EDISON"
                            Ab BWDATiNnBtMnONU*tewv   A   Sempra Energy utility*
Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 3 of 128




               Power Line
             Fire Prevention
               Field Guide


                         November 2008




                     Arnold Schwarzenegger
                            Governor
                        State of Califomia

                         Mike Chrisnmn
                     Secretaryfor Resources
                      The Resources Agency

                         Ruben Grijalva
                        Director CAL FIRE


                           Kate Dargan
                        State Fire Marshal
    Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 4 of 128

Power Line Fire Prevention Field Guide




                                               Contents
Section 1
Foreword
1. Introduction                                                        1-2
2. Electric Power                                                      1-3
   2.1 Generation                                                      1-3
   2.2 Transmission                                                    1-3
   2.3 Distribution                                                    1-3
3. Fire Hazard                                                         1-5
4. Utility Pole/Tower Vegetation Clearance                             1-5
5. Conductor Clearances                                                1-5
6. Exemptions                                                          1-6
7. Special Concerns                                                    1-7
8. Training                                                            1-8
Inspection Policies
9. Exemption Policy                                                   1-10
    9.1 Exemption Procedures                                          1-10
10. Inspection Policy                                                 1-11
    10.1 Utility Company Inspections                                  1-11
     10.2 Fire Protection Agency Inspections                          1-12
     10.3 Joint Inspections                                           1-13
     10.4 Ground Inspections                                          1-13
     10.5 Aerial Inspections                                          1-1^
11. Location Identification                                           1-1^
12. Hazardous Tree Identification                                     1-20
    12.1. Recognizing Potential Root Defects                          1-20
13. Leaning Trees                                                     1-20
14. Heart Rot                                                         1-21
     14.1 Recognizing Heart Rot                                       1-21
     14.2 Degree of Hazard from Heart Rot or Butt Rot                 1-21
15. Trunk Deformities                                                 1-21
    15.1 Dwarf Mistletoe Cankers                                      1-21 •
    15.2 Man Caused Deformities                                       1-22
    15.3 Forked Trees                                                 1-22
    15.4 Combination Defects                                          1-22
16. Defective Limbs                                                   1"22
    16.1 Size of Limbs                                                1"22
    16.2 Location of Limbs                                            1-22
     16.3 Relative Durability of Wood                                 1-23
      16.4 Weather Conditions                                         1-23
      16.5 Guidelines for Dead Limb Removal                           1-23
17. Tbp Defects                                                       1-23
    17.1 Dead Tops                                                    1-23
    17.2 Broken Out Tops and Volunteer Tops                           1-24
18. Other Crown Conditions                                            1-24
    18.1 Thick Growth                                                 1-24
    18.2 Structure                                                    1-24
19. Techniques and Aids                                               1-24
Statutes and Regulations                                              1-25
     Section 4021                                                      1-25
     Section 4101                                                      1-^5
     Section 4117                                                      1"^5
     Section 4119



November2008
    Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 5 of 128

Power Line fire Prevention Field Guide




     Section 4125                                                     ^"^5
     Section 4126
     Section 4127
     Section 4128
     Section 4171
     Section 4202
     Section 4290
     Section 4291
     Section 4292                                                     1-29
     Section 4293                                                     1'^^
     Section 4294                                                     1-30
     Section 4295                                                     1"30
     Section 4296                                                     1-30
     Section 4435                                                     1"30
Government Code                                                       1-31
     51175                                                            1-31
     51177                                                            1-31
     51178                                                            1-32
     51182                                                            1-32
     51183                                                            1-33
     51189                                                            1-53
Health and Safety Code                                                1-34
     Section   13001                                                  1-34
     Section   13007                                                  1-34
     Section   13009                                                  1-34
     Section   13009.1                                                1-35
     Section   13009.5                                                1-35
Title 14, California Code of Regulations                              1-36
     Section 1250                                                     1-36
     Section 1251                                                     1-36
     Section    1252                                                  1-37
     Section    1252.1                                                1-37
     Section    1252.2                                                1-37
     Section    1253                                                  1-^^
     Section    1254                                                  1-38
     Section    1255                                                  1-38
     Section    1256                                                  1-39
     Section    1257                                                  1-39
     Section    1258                                                  1-39
General Order No. 95,(Public Utilities Commission)                    1-45
Code of Federal Regulations                                           1-45
    Section 26l - Prohibitions                                        1-45
    Section 261.10                                                    1-45
    Section 261.50                                                    1-45
    Section 261.52                                                    1-46
Local Ordinances                                                      1-46
Terms and Conditions of Permits and Easements                         1-46
Section 2-Non-Exempt
Section 3 —Exempt
Section 4-Construction
Section 5-BuUetins/Correspondence
Section 6—List ofFigures/Glossary of Terms
       List of Photographs and Figures                                 6-1
       Glossary of Terms                                               6-5
November2008
Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 6 of 128




                                        Section 1
     Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 7 of 128

Power Line Fire Prevention Field Guide




                                            Foreword
This Guide contains standards, Statues and regulations that are necessary to minimize wildland
fires that may be caused by the operation and maintenance of electrical power lines and
energized electrical equipment used in the delivery of electrical power. These standards are
based upon the studies and experiences of fire agencies and power line operations personnel,
as well as on federal regulations and the laws of the State of California. These standards, statutes
and regulations are to be considered minimum guides. Field conditions may indicate the need
for efforts beyond these minimums.
Except for sample copies retained for historical or reference purposes, all copies of prior editions
should be withdrawn from circulation and destroyed. Moreover, regardless of the inferences that
any reader may draw from any statement in this Guide, the law must be obeyed. Thus, if there
is any conflict between any statement in this Guide and any applicable statute, regulation or
order, the statute, regulation or order shall take precedence. Some of the applicable statutes
and regulations are set forth in STATUTES AND REGULATIONS section of this Guide.
It is expected that all personnel who make condition inspections and surveys, inspections of
power lines, or who prescribe hazard reduction work or other fire prevention measures will be
thoroughly familiar with the contents of this Guide. They should use it, refer to it regularly and
observe the principles, practices and guidance included herein.
This Guide was developed as a mutual undertaking by Cal Fire, the Pacific Gas and Electric
Company, the Southern California Edison Company, San Diego Gas and Electric and the
other electric utilities of California. Its purpose is to provide information and guidance to
the personnel of the fire service agencies and electrical operators for minimum uniform
application within the areas of their respective jurisdiction and franchise responsibilities.
The Guide is not to be used as a substitute for proper training, but as a reference for personnel
already familiar with the subject.
This edition of the Guide has been substantially revised not only to reflect changes in laws,
regulations, policy and technology, but also to enhance its usefulness as a working field tool.
This guide is not intended to dictate to electrical utilities the methods which they must use to
construct their facilities. However, this guide does detail fire hazard reduction maintenance
procedures for safety of their conductors and for certain items of hardware, in addition to the
safety of the public.




                                                                                                 1-1
November2008
     Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 8 of 128


Power Line Fire Prevention Field Guide




1. Introduction
It is our intent that this edition of the Power Line Fire Prevention Field Guide will continue the
partnership between fire agencies and the electric utilities. By working together and sharing
expertise, technology, communications, training and data gathering, we can enter a new era
of fire prevention and savings to the taxpayers and shareholders, both in dollars and in the
valuable California environment.

Partnership Projects should consist of ideas and projects which further both fire prevention and
economic efficiency as well as savings for the electric utilities.
Of the most vital importance is communication between the fire agencies and the electric
utilities. We must take the utmost advantage of the current communication technology available
to us. We need to establish an electronic mail and web based bulletin board system in which
all parties can freely and formally communicate. The fire agencies need to provide immediate
notification to the electric utilities when fires involve their property and equipment. The electric
utilities need to notify the fire agencies when their equipment or hardware might be the cause of
fires unknown to the fire agencies. Critical to the prevention of fires caused by electrical power
is knowing, when, where and why they occur and building this information into a CIS database
which is shared by the fire agencies and electric utilities for future models and projects.
Currentiy, electric utilities are making an effort to inventory and map their power lines, power
poles, hardware, equipment and vegetation in a GPS and GIS system database. Performance
and statistical data can be used to monitor exempt and non-exempt hardware both inside and
outside the established fire hazard severity zones.
An expansive database can be used to focus and monitor vegetation management and
maintenance in the fire hazard severity zones. Tree inventories can be beneficial to both the
fire protection agencies and the electric utilities in both planning and maintenance situations.
Power line maintenance and construction can become a part of the Fire Protection Planning
process in the construction of residential settings in the Wildland/Urban interface areas which
are constantly expanding and growing.
Working together with the local electric utility representatives in training programs, inspection
programs, maintenance programs, mapping projects and fire protection planning, is an
investment of time and money which will ultimately save time, money and the valuable
natural resources of California for future generations.




                                                                                                   1-2
 November2008
    Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 9 of 128

Power Line Fire Prevention Field Guide




2. Electric Power
Electricity differs from other products because it is manufactured and used at the same instant.
However there are similarities between it and other manufactured goods. First, a factory is
required for production. For electricity this is the generating station. Second, the product must
be transported in bulk to a distribution center. This is accomplished by use of high-voltage
transmission lines. Third, from the distribution center, the product must be placed in the hands
of the customer. Electricity makes its final journey to the customer over distribution lines.
     2.1 Generation
     At the present time, there are only two practical methods for manufacturing electricity in
     the large quantities needed to supply an area such as California. They are hydro-electric
     generation, which utilizes falling water as a means of turning a turbine generator, and steam
     generation, which requires a fuel to convert water to steam, which in turn drives a turbine
     generator.

     The voltage at which electricity is generated varies depending on the installation. This
     voltage is then boosted by step-up transformers at the generating plant to the high voltage
     required for transmission over long distances.
     2.2 Transmission
     The transmission voltages in common use are 36 kV to 500 kV. It is then transmitted over
     tower lines to centrally located transmission and distribution substations.
     2.3 Distribution
     Distribution voltages commonly in use are 2.4 kV to 35 kV. Distribution circuits supply
     transformers which reduce the voltage so that it can be utilized by the customer. The
     secondary voltages which are normally supplied to the customer are 120 volts to 480 volts.


Figure 1-1                                   Electrical Power System


                                                 Transmission




        Generation Station                                                 Industrial




                                         1            Distribution


                                                                     Distribution Substation
                     Commercial




                                             Residential


November 2008                                                                                   1-3
        Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 10 of 128


 Power Line Fire Prevention Field Guide




                                                                                 Figure 1-2
              Major California Utility Companies
 CM
                                                                                                                        Pacific Gas and
Nofte
                      SIsnyou                                  Modoc
                                                                                                                        Eiectric Company'

                                                                                                                         SOUTHERN CALIFORNIA


                                                                                                                    I EDISON"
                                    Shasta
HumMdt
                                                                                                             SOGe A Sempra Energy utility*
                       Tehama
                                                             Plumas
                                                                                                             Pacific Power
                            Glenn      r      Butte                     Snrra

        Mendodrw                                                Nevada                                       Sierra Pacific Power
                              Colusa
                                                               Placer



                                                                 El Dorado                                   Municipally Owned
              Sonoma

                                                             Amad

                                      Solarra
                                                               aavera
                     Marl                             San                  Tuolumne
                                     Contra                                                      Mrmo
                                                   Joaquin
                                      Costa
               San Francis
                                     A^ameda           Stanislaus^,.^ Marlposa

                                           Santa
                                           Clara               Merced

                                                                             Madera

                                                                                        Fresno

                                                      BerMto




                                                Monterey                                         Tunre




                                                                    San Luis
                                                                      Obispo


                                                                                                                                   San Bernardino


                                                                       Santa Bartjara


                                                                                            Vfentura \ LosAngeles




                                                                                                                range                    Riverside




                                                                                                                            San Diego

                                                                                                                                                     Imperial




  November 2008                                                                                                                                                 1-4
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 11 of 128

Power Line Fire Prevention Field Guide




3. Fire Hazard
Electrical power presents an unusual hazard which brings about a mutual concern on the part of
Local, State, Federal fire protection agencies and the electric utilities for making the transmission
and distribution of electrical power as fire safe as possible. Fire protection agencies in their
regulatory roles are concerned with public safety, loss and damage to natural resources and
watershed as well as the costs of fire suppression. The electric utilities, both publicly and
privately owned, are concerned with minimizing potential electrical fire hazards and minimizing
interruptions of service to their customers.
This mutual concern has led to the creation of several editions of this Guide and now, to this
revision. This Guide will be useful to, and used by, utility employees and the Local, State and
Federal fire and resource protection agencies.
The potential exists that power line caused fires will become conflagrations during the long,
hot and dry fire season commonly experienced in California. The very same weather conditions
that contribute to power line faults also lead and contribute to the rapid spread of wildfire. The
most critical of these weather factors is high wind, which is commonly accompanied by high
temperatures and low hurhidity.
High, gusty winds may cause vegetation to sway into power lines, break off limbs or fall into
power lines. High winds may also create vibrations in power lines that can lead to stress failures
or cause loose connections to separate. Arcing usually accompanies such faults. Automatic
Reclosers re-energizing the line into the fault may cause repeated arcing and increase the
probability of igniting vegetation.

4. Utility Poie/Tower Vegetation Clearance
The basic requirement for clearances around poles and towers is contained in Section 4292, of
the California Public Resources Code (PRC). This section requires clearing of flammable fuels for
a minimumlO foot radius from the outer circumference of certain poles and towers (non-exempt
or subject poles or towers). The minimum clearance requirements are based on the type of
hardware affixed to the line at the pole or tower. The distances for clearance requirements must
be measured horizontally, not along the surface of sloping ground.
For the specific procedures and requirements for compliance with Section 4292 of the Public
Resources Code, see the Statutes and Regulations Section of this Guide.
5. Conductor Clearances
The basic requirements for clearances around electrical conductors are set forth in Section 4293,
of the California Public Resources Code (PRC). This section requires clearance of all vegetation
for a specific radial distance from conductors, based on the voltage carried by the conductors:
four feet for voltages between 2,400 volts and 72,000 volts; six feet between 72,000 volts and
110,000 volts; and ten feet over 110,000 volts.
In addition this section requires the removal or trimming of trees, or portions of trees, that are
dead, decadent, rotten, decayed or diseased and which may fall into or onto the line and trees
leaning toward the line.
Some company policies require considerably more clearance as a general rule or in special
situations, such as unusually long spans in high wind areas. This is especially true where the line
is passing through an area of rapidly growing vegetation.




November2008
    Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 12 of 128

Power Line Fire Prevention Field Guide




In many cases, the utility right-of-way or easement is considered the primary fire break by the
fire agencies. The stacking or accumulation of debris resulting from tree trimming or removal
operations should be avoided on these fire breaks. When these conditions exist, the debris
should be chipped and scattered, avoiding the possibility of compromising the fire break.
6. Exemptions
Exemptions to the conductor clearance requirements are contained in Sections 4292, 4294,
4295 and 4296, PRC. Section 4293 authorizes other exemptions by administrative regulation.
Exemptions are found in Title 14, Section 1257, California Code of Regulations.
The first exemption is in PRC Section 4292, which states that any line used exclusively as a
communications circuit and so classed by the Public Utilities Commission, is exempt from the
pole or tower clearance requirement. Railroad circuits, for instance, are used primarily for
communication purposes but also provide power, more than 750 volts to operate track switches,
and thus are not exempt.
Section 4292, PRC also authorizes the Director of Cal Fire, and certain others, to make
exceptions. Exceptions are contained in Title 14, Section 1255, Code of Regulations (CCR).
These exceptions concern installed hardware and ground cover.
Section 4295 PRC recognizes private property rights by not requiring trespass if that is the
only way in which clearance requirements can be maintained. It is not, however, intended as
a loophole. Utilities are expected to make reasonable effort to secure permission to make the
clearances and, if unsuccessful, to report their problem to the responsible fire protection agency.
The agency can then attempt to persuade the property owner to allow the clearing.
Section 4296, PRC exempts lines carrying voltages of 750 volts or less. It has been found,
however, that such lines, which are not insulated, can start fires. It is therefore considered
good practice to maintain some clearance on these lines.
Title 14, Section 1255, exempts poles or towers where the conductors are continuous, or if not
continuous, where they are joined by automatic, compression, copper or aluminum parallel
groove connectors (i.e. Figures 3-73, 3-63 and 3-46). Automatic connectors are non-exempt if
installed on jumper or other slack wires since they will not hold except under tension. Hot line
tap or clamp connectors are exempt only if they are designed to absorb any expansion or
contraction by applying spring tension on conductors (Figure 3-50). This section also exempts
completely sealed and liquid filled equipment (Figures 3-1 through 3-19). Plate connectors are
exempt, provided they are held together by two or more bolts (Figure 3-66). Solid blade,
single-phase bypass switches and solid blade, single phase disconnect switches associated
with circuit reclosers, sectionalizers and line regulators and Fargo FA 300 series piercing
connectors when used with tree wire, are exempt.(Figures 3-36, 3-38, 3-40, 3-53).
The exemptions in Title 14, Section 1255, are related to the vegetation growing around the pole
or tower. The subsections relate to essentially nonflammable vegetation that will not spread fire.
Subsection "c" covers vegetation maintained for the specific purpose of soil erosion and fire
prevention. This is not intended as a loophole. The key words are "specific purpose", and
they require a positive demonstration of this purpose in order to qualify.




November2008                                                                                    1-6
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 13 of 128

Power Line Fire Prevention Field Guide




7. Special Concerns
Legal considerations aside, special circumstances can exist that require additional hazard
reduction measures in order to prevent fires or the liability that might arise from them.
Large birds and raptors are a fairly common hazard causing the need for special measures, as
they frequently develop a liking for a particular pole or tower as a roosting place. Two fire
prevention problems arise from this situation. First, their droppings build up on insulators to
the extent that the potential exists for a flash-over between conductors and the crossarm. This
situation can cause a line fault and the potential for glowing debris to fall from the pole to
the ground. Secondly, during take-off or landing, their wings can touch two conductors
simultaneously and create a short circuit. This situation can cause the bird to fall to the ground
and ignite dry vegetation below the conductor. When such poles or towers are discovered, the
ground should be cleared of all vegetation around them as a fire prevention measure. During
inspections, an LE-38, LE-38A, USFS 5100-209 or LE-100 should be written, as advisory only,
should these conditions be found. These situations may also be remedied with the installation
of raptor construction (Figures 4-15 through 4-24).
Similar problems have been found and exist involving small birds and climbing animals resting
on transformers. Some utilities use a plastic wildlife protection boot over one bushing of the
transformer to prevent birds and animals from causing a direct short-circuit between the trans
former bushings. Again, an advisory LE-38 should be written when these conditions are found.
Other conditions that may lead to potential fire problems are damaged hardware, damaged
insulators, weather or bird damaged poles and broken strands on conductors. Porcelain
insulators will allow a flash over if they lose too much of the skirt. Broken crossarms, damaged
poles or bent brackets and braces can allow conductors to touch the ground or come into
contact with each other. These situations, if not corrected, allow a potential wildfire to exist.
Not only do the aforementioned situations create potential fires, they lead to other problems
which the utilities are anxious to repair as soon as possible. If you find any of these situations
to exist, immediately notify the utility company having jurisdiction, that the conditions exist and
the exact location of those conditions.

Vegetation should not be cleared from right-of-ways, except as necessary to effect required
clearance around poles and towers, as the vegetation holds soil in place and presents a natural
environmental appearance.
Situations exist in which the minimum legal clearance is clearly inadequate, such as localized
high or turbulent winds found in canyons or extremely high local air temperatures in low
elevation canyons.
Hazardous conditions may also occur from natural or man-made causes. Snags left from old
burns or insect kills sharply increase the potential for dead or dying trees to fall into power
lines. In these instances it may be necessary to fall or trim trees beyond the legally required
distance from conductors.

Standard unprotected conductors, for primary distribution lines, and self-supporting aerial cable,
can only be attached to trees in accordance with Title 14, Section 1257. However, in no case are
conductors of any kind to be mounted to snags or dead trees.




November2008                                                                                        ^'7
    Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 14 of 128


Power Line Fire Prevention Field Guide




8. Training
This Guide is to be used as a reference for personnel already familiar with the subject areas con
tained within.

This Guide is also to be used as the base level of knowledge necessary to perform adequate,
accurate, and complete inspections which require that personnel using this guide be properly
trained as to the application of the contents of this guide.
Training is available through the CAL FIRE Fire Academy, Region Office Fire Prevention Section
or the CAL FIRE Unit Fire Prevention Bureau.




November2008
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 15 of 128


Power Line Fire Prevention Field Guide



                                     Inspection Pollcies
                     Basic Laws Pertaining to Power Line Operations
                                           Quick Reference Tabie


                                           Public Resources Code
PRC Section 4292: 10 Foot Fire Break Required                                    1-29
PRC Section 4293: Conductor Clearance Required                                   1-29




                                         4 Feet        2.4 - 72 kV


                                         6 Feet        72-110kV


                                         10 Feet      Over 110 kV



PRC Section 4294: Aerial Cable Exempt from Conductor Clearance                    1-30
PRC Section 4295: Trespass Not Required                                           1-30
PRC Section 4296: Lines with 750 Volts or Less are Exempt                         1-30




                      California Code of Regulations Title 14, Article 4

Section 1250: Purpose                                                             1-36
Section 1251: Definitions                                                       ...1-36
Section 1252: Areas where PRC 4292 - PRC 4296.5 in State Responsibility Areas     1-37
Section 1253: Time when PRC 4292 - PRC 4296 Apply                                 1-37
Section 1254: Minimum Clearances - PRC 4292                                       1-38
Section 1255: Exemptions to Minimum Clearance Provisions of PRC 4292              1-38
Section 1256: Minimum Clearance Provisions of PRC 4293                            1-39




November2008
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 16 of 128

Power Line Fire Prevention Field Guide




9. Exemption Policy
Policy for Qualifying Electrical Equipment and Devices for Exemption from
Public Resources Code Section 4292.

The utility will submit all exemption requests to Gal Fire Prevention Engineering
Section at Sacramento Headquarters and will include at least the following:
• Photograph's and description of equipment/devices tested (photo size 8 x 10 mimmum)
• Description of testing procedures, i.e. ANSI Standard C37.40 - 1981
• Test results
• Professional Electrical Engineers conclusions
Written notification will be forwarded to the utility within 60 days after receipt of the
request for exemption by Gal Fire. Notification will consist of at least the following:
• Approval or denial of exemption
• Justification for the determination

     9.1 Exemption Procedures:
     Equipment and devices will be tested to ensure compliance according to the test procedures
     outlined in this standard prior to obtaining an exemption from Public Resources Code
     Section 4292 from Gal Fire.
     • GDF Fire Prevention Engineering Section will be notified 30 days prior to an exemption test.
     • The electrical tests, for determining compliance, will be conducted under the direction of
     an Electrical Engineer using test equipment capable of making and breaking preset loads.
     The current, voltage and starting and ending times shall be graphically recorded and become
     a permanent part of the documentation of the request for exemption.
     • Tests will be conducted utilizing a fuel bed representative of flammable vegetation (dead,
     dried grass or equivalent), with a fine fuel moisture of 5% at 70° - 89° degrees Fahrenheit
     and an accompanying wind speed of 10 MPH or more.
     • All equipment installed on lines shall be operated within the maximum manufacturers duty
     rating of the equipment or device.
     • Equipment will be installed under actual field conditions according to manufacturers
     specifications while undergoing testing.
     • Enclosed devices, i.e., reclosers, sectionalizers, autotransformers, non-expulsion devices
     etc., shall be designed so no external arcs/sparks or expelled hot particles will be generated
      during the operation.
     • Open type or fixed devices, i.e., air switches, open link fuses, connectors, lightning
     arresters, manual by-pass switches and disconnects shall interrupt line current and short
     circuit current within the design range without creating arcs/sparks or hot particles that
      would ignite flammable vegetation.
     • The equipment or overhead device, when installed according to the manufacturers'
      recommendations, must be fire safe, by test, where exposed/anticipated electrical arcs or
      hot material could be generated.
     • Overhead line equipment and devices that may generate exposed electrical arcs, sparks
     or hot material during their operation shall be designed to limit any such arcs, sparks or hot
      materials sufficiently to prevent the ignition of flammable vegetation.
     • Igniting any portion of the test bed will disqualify the device when testing is conducted in
      the above described environment.


November2008
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 17 of 128


Power Line Fire Prevention Field Guide




10. Inspection Policy
Both utilities and fire protection agencies have responsibilities for inspection of power lines.
However, the reasons and purposes of their inspections are different. Although joint inspections
are desirable and helpful, often they are not practical.
The utilities have an operational and management responsibility for inspecting their lines. They
must determine what work needs to be done in order to comply with laws and use permits, and
to prevent fires and avoid interruption of customer service. They also need to know, after the
work is assigned, whether or not it has been done and to what standards.
The fire and resource protection agencies' inspection responsibilities are primarily regulatory.
They should make inspections (spot checks) of as small or large an area as necessary (seldom
a complete inspection of an entire circuit) to satisfy themselves that the electric utility complies
with, statutes, regulations, and use permits. These inspections should normally be done in
late spring or early summer. The protection agency should notify the utility in writing of its
findings.
Correction of violations and maintenance of required clearances and other safety measures are
the responsibility of the utilities. Much of the clearance work is done by contractors. Neither
contractors nor utility company employees should pass by an obvious violation or other problem
because it is not on their assigned work list. Also, fire protection agency persormel should never
ignore an observed violation or piece of broken or damaged equipment. It should be reported
to the utility, in writing as soon as possible, so that the defect may be promptly corrected.
Gal Fire, USDA Forest Service, US Bureau of Land Management, and other wildland protection
agencies may initiate criminal actions to secure compliance with laws and ordinances. These
agencies also may process civil actions for collection of fire suppression costs and damage to
their resources. Protection agencies will not take indiscriminate actions. However, when viola
tions are present and can be supported by facts, a citation or criminal complaint may be issued.
     10.1 Utility Company Inspections
     The responsibility for inspection of power lines for compliance with statutes, regulations, and
     use permits, rests exclusively with the utilities.
     The most basic method of power line inspection is visual, conducted by ground or air. This
     method of inspection can determine accurately whether required clearances exist, structures
     are in need of repair, etc.
     An infrared (IR) scan is used to detect components with thermal anomalies. Improper or
     loose connections, as well as most other incipient deterioration, create electrical resistance
     and, therefore, heat. Heat often cannot be detected visually but shows up clearly during an
     IR scan.

     In terms of exposure, there are 5 to 10 times as many miles of distribution lines as transmis
     sion lines. Fire protection agency statistics show that more fires start from distribution lines
     than from transmission lines. Distribution circuits commonly carry more non-exempt hard
     ware (clearance required) and are built with less conductor clearance than are transmission
     lines. Therefore, distribution lines should also receive frequent inspection.
     The frequency of inspection of both transmission and distribution lines depends on various
     other factors but are not limited to: type and growth rate of vegetation, accessibility to fire
     fighting forces, frequency of strong or gusty winds and fire history. Inspection schedules
      must be flexible enough to accomplish their purpose.


November 2008                                                                                           ^
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 18 of 128


Power Line Fire Prevention Field Guide




     10.2 Fire Protection Agency Inspections
     The fire protection agencies are charged with the responsibility of protecting the public from
     loss of life, property and natural resources by fire. Fire Protection Agencies are also charged
     with enforcing the forest and fire laws, statutes, regulations and use permits. To accomplish
     these missions, they inspect power lines to prevent wildfires. Protection agency inspections
     do not, however, relieve public utilities of the responsibility of inspecting their own facilities.
     Public fire protection agencies do have a duty to make known to utilities those violations
     and defects noted during their inspections. Protection agency personnel will seldom make
     a complete inspection of an entire circuit. Their procedures include: spot inspections of
     individual poles, towers, spans, or short segments of circuits: general surveys (usually by air):
     compliance checks following prior notification of violations; detailed inspections of small
     areas (because of fire or complaint).

     Most fire agency inspections are adequately conducted by visual inspection. Inspectors
     should be equipped with such aids as binoculars, magnifying glasses and cameras. The use
     of such equipment is particularly important when making fire-cause investigations, but can
     also be quite helpful in conducting inspections. Because of the danger of electrocution, fire
     agency personnel are NOT to attempt to physically or mechanically measure conductor
     clearances. Visual estimation is adequate.

     The result of any fire agency inspection should be properly recorded. Each agency has its
     own forms and procedures for this purpose. Fire-cause investigations will usually be record
     ed on
     special forms. Other types of useful forms which are used by the CDF, USFS and BLM in
     California, are the California Fire Safety Inspection Report LE-38 or USFS 5100-209, LE-38A or
     LE-100 (Figure 1-3, page 1-15)(Figure 1-4, Page l-l6) and Figure 1-5, page 1-18. Regardless
     of the format of the report, a copy should be sent or given to the electric utility. Reports
     should be specific enough for the utility to act on their findings and for the courts to relate
     them to complaints or other legal actions in the event such actions are filed.
     If fire protection agency personnel notice conditions on power lines that are not violations of
     fire laws or regulations but which may cause an electric fault, a hazard to linemen, a break
     in customer service, etc. When noticed, such items should be noted on the inspection report
     and/or reported to the utility immediately. Verbal notice is usually adequate but must be
     followed up with a written notice to ensure that the condition is resolved and compliance is
     achieved. Should a wildfire occur as a result of a fault, hazard or violation, etc., proper
     recording is necessary to establish liability and criminal negligence.
     A planned program of inspections to gain compliance with fire prevention laws, aimed at
     reducing wildfire occurrence, will be carried out by the Fire Protection Agencies. The
     program must be as long range and flexible as needs require.
      As hazard and risk problems change, the emphasis of any fire prevention program must also
     change to meet the problem.
     Success depends on the fire prevention inspector and the inspection program. The inspector's
     aim must be to handle all contacts in such a way that people will be favorably impressed
     and will have confidence in the Fire Protection Agencies.




November2008
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 19 of 128

Power Line Fire Prevention Field Guide




     The authority for the Cai Fire, USES, and BLM to enforce California forest and fire laws is
     Public Resources Code, Section 4119 that authorizes the Department or authorized agents to
     inspect all properties, except a dwelling's interior, to ascertain compliance with state forest
     and fire laws, regulations or use permits.

     To perform the inspection successfully, the inspector should have specific tools:
     A. Badge, name plate and shoulder patch.
     B. Agency identification card.
     C. The California Interagency Fire Safety Inspection Form and a notebook to record the
          inspection and to take notes of hazards and risks. Sketched maps aid in future
          inspections or fire fighting operations.
     D. Copies of laws, regulations, ordinances, use permits and fire prevention material.
     E. Prior inspection records.
     F. Binoculars, camera and circuit maps if available.

     After completing the inspection, the inspector should note all violations in writing on the
     Interagency Inspection Form and set a definite time limit for compliance. The time limit
     should be reasonable for the amount of work to be done. The inspector may consult the
     electric utility and jointly set the time limit, if within reason, since the work will more likely
     be completed on time.

     The more critical the situation, the more urgent compliance becomes. However, weather
     conditions, stage of the vegetation cure and approaching windy seasons should dictate
     allowable time for the work's competition.

     Follow-up inspection is absolutely necessary for effective inspections. The electric utility
     should understand that the inspector will be re-inspecting the violation immediately after the
     date set for compliance. If the inspector does not go back, the value of the inspection will
     be lost and a potential fire may still continue to exist.
     10.3 Joint Inspections
     Joint inspections are for the purpose of educating both fire protection agencies and electric
     utility personnel with possible violations and other power line problems. Joint inspections
     are not always possible because of time commitments or agency policy. They are, however,
     encouraged to the extent feasible, as they provide an excellent opportunity for mutual
     training, understanding and trust.
     Usually the most productive form of joint inspection is the quick general survey of a complete
     circuit from either a motor vehicle or aircraft. Joint inspections should be documented.
     10.4 Ground Inspections
     Ground inspections may be made either in a motor vehicle or on foot. In either case, they
     are most efficiently performed by two-person teams. When inspecting from a vehicle, one
     team member should devote his entire attention to driving while the other observes the
     power line. The speed of the vehicle should be that needed for good observation.
     Power lines often do not follow roads, or even off-road routes. Therefore, inspection must
     sometimes be done on foot. These segments often contain the greatest number of violations.
     In order to avoid wasting time, one person should walk the line while the other drives to a
     point where the line again crosses a road. If the line crosses the road and again goes
     cross-country, the team members can switch roles.


November^08
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 20 of 128

Power Line Fire Prevention Field Guide




     10.5 Aerial Inspections
     Aerial inspection is an excellent means of covering a lot of territory quickly and at minimum
     cost. Some of the larger utilities own and operate their own aircraft. There are several
     contractors who fly regularly for both power and telephone utilities. Most protection agencies
     have aircraft available. Several cost studies have shown that aerial inspection is less
     expensive than ground inspection in off-road situations that would otherwise require walking.
     Helicopters may be used for power line inspections. Their maneuverability and ability to fly
     slowly and to hover makes them ideal for this purpose. Cost per flight hour is, however,
     from two to eight times that of an appropriate fixed-wing aircraft, and cost must be weighed
     in respect to the thoroughness of inspection needed. It has been demonstrated that with
     proper planning, preparation, training (of both pilot and observer) and experience, an
     adequate job of power line inspection can be accomplished from the air using either
     helicopters or fixed-wing aircraft. Results of aerial inspections should be ground checked
     until both pilot and observer have accumulated experience.
     Aerial inspection is particularly good for spotting pole or tower clearances, leaning or dead
     trees not immediately adjacent to the line and the larger pieces of hardware requiring pole
     or tower clearance. It is also an excellent means of making infra-red inspections. A skilled
     observer can do many phases of power line inspection equally well from the air as from
     the ground. However, it is rather difficult to identify small items of hardware, conductor
     clearances or the less obvious tree defects accurately from the air.

11. Location Identification
Wildland fire protection agencies and electric utilities have two different systems of position
or location identification. In order for communications (including inspection reports, inquiries
regarding problems, etc.) to be meaningful, it is essential that both groups of people have at
least a working knowledge of the other's system. There is not space here to completely define
either system. Local joint training sessions should be utilized to acquaint personnel with these
systems.

Most wildland fire protection agencies use the so called "GLO"(General Land Office) system of
position location. This system defines locations by means of section, township and range. More
detailed locations will be given by quarter section. This grid system is relatively easy to learn,
but not always easy to apply accurately on the ground. The grid is usually superimposed on fire
agency administrative maps, USGS topographic maps, and other maps. It is seldom shown on
utility maps because it is not sufficiently precise to identify the location of an individual pole,
tower, or conductor span.
The electric utilities, with some variation between systems, generally identify locations by circuit
name, number and pole, tower or hardware number. Transmission lines usually are named and
each pole or tower is numbered. One common system of such numbering is a fraction, the top
number being the mile from the point of beginning and the bottom number being the number
of the pole or tower within that mile. Other numbering systems are in use and the system used
by a particular utility must be learned by fire agency personnel. Depending on the utility,
distribution circuits may be numbered, named or both. Some utilities also number individual
poles as well as just identify Subject Poles. Also, items of major equipment (e.g. automatic
reclosers, switches, disconnects, etc.) are numbered. Poles without pole or equipment numbers
must be located by reference to existing pole or equipment numbers (e.g. "fourth pole north of
disconnect 6859", or "second pole west of pole 1892096E").(See Figure 1-6 and 1-7, Page 1-19)


November 2008
    Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 21 of 128

Power Line Fire Prevention Field Guide




Figure 1-3
                                                                   CAUFORNIAIMTERA6ENCY
                                                                     HRE SAFETY INSPECTION                                                                591651
                                                                          LEGAL NOTICE


  INSPECTOR'S NAME:.                                                                              DATE OF INSPECTION:
                                                                                                                                    MONTH
                                                                                                                                              .z DAY zYEAR
                            TITLE:


                                                                                             MAY K CON1ACTED AT:J                            1
     OTHERS PRESENT:



                                                                                             LOCATKMil OF INSPECTION:
   INSPECTEE'SNAME:
           ADDRESS:




   HHDUWt
   □ NO VIOLATION OBSERVED AT THIS TIME.                                                     Q (NSPECnON STICKER ATTACHED.
   U YOU ARE HEREBY NOTIFIED TO CORRECT THE VIOLATIONS SPECIFIED BELOW.
       □ BEFORE OPERATmO EQUIPMENT LISTED.      □ VIOLATION TAG ATTACHED.
   □ REtNSPECnON Wia BE MADE ON OR AFTER                                                           Z              Z
                                                                                          monih          day           yeah




   □ SEE -EXCERPTS FROM STATE AND FEDERAL LAWS" BELOW. NOTE SECTIONS CHECKED.
   W>li>UWt
                                                              EXCERPTS FROM STATE AND FEDERAL LAWS

                    MK) PHbBc           Ceo*                              mt HAZARO MBUCnON AM tOUtmCNT
                   IMWCl NmMi •        C>i«t                         TirT^mtfrnriTr™"                                                              Ita d ad MM Mm aat4Mf taa ■ ata CMC mil
                tCAC] CiBfai»l« AitmMMMiM Cb*                        At MOM tm MIM.I1HM, IMUM. ■>*"*". B"            Mt
                                                                                                                          fMM
                           gMTEUW                                                                                                                  •anta iiWiiMa tan d da dtaaol d IhMaMa
                                                                     mhi<ImM.mbw>iJ ihwIiiIA «iBBiAmMm>nl.tM«»il«U                                 a ■owW Ma nt tana anaandta at • pwtiB
                U«M. AUmOffTV                                                                                                                      a   dk leal k m tatane ■MM m mm
   SBttl* Nw) Mm OfRMti «• WMihi4 » MtacM f)M> IM Um.             rj M MdaMBMiiidMd HBMil MtndBiw lAadaw a IiMim ta a                                 kf da Okwaa w apM Mail t
          IM.                                                           MMBBt M BBI tat Maa n ta«« BtaitM M It Ml fia|iftr M.
     t.                         RmI                                     ■Miliii kiiita nil «M an bNY la dta* AM. »MMM
                I <hM AiCiMWi OapuMMt il PkaAr.                         MMtaT. at ttata ptaM vtaA in aM it |n»M ant.» mm M
                                                                        BiltaMftiMitiapiMtaiaiainkiA'ttiaMtaMMai—MM               c (il na itta aidlB ii Cm al k* iMMata ■ wir
                                                                        an tauiai •• «Aaclaii.
                                                                  □ CM llllaMiarMdaMiMiiawia«atMlMla>» ■fiitu MMiiiiIM               cat A MnM Maamatpal i aataMetlk aaatid. a
                                                                       pntapn> MtaM MMtataMd Abb V hat IB m tat Mb                      V* kta aaM. at aaki Mo. MM atn eea
                                                                                                                                        ItatMl Mi MOpa M ktaM MtaW.
 n A ftam ifeM M M Mr MbA m ii, Ibm. MM iMo.                           iidtalUn « uttttaBn M da paMM fat. alldtM ■■ bMbi.
                                                                       M —I ta naatai at da ataiw, tenw af tilia taie*e# aaad-    C Itl « paM h ■■■tl« ptta ■ lataap (Wt MMI
                 t Ir dM        w MM MMi IMM alBABMn< kf da            tiaae. taaa tta aew wFAtaB taMAwi Me Mtal I* iBd
   MM fioH airiiBiii d ApiBMiB M Dim nil rf «• mm in.                  laHta a itactaa atd taa dta if tatai naaiill aatn nt |MM      Beki ny *■ d ta tew irlaa krPM Pka* •• "kdid ■ Bi Ml,
   <iAn Ib Ib> b bnWm Mmk Mb da Mlf ■'« ki Ai| bbMiM                    ■if la Bfttaat itan aaiatiT <t KMBia da M aM nam
   ^OMBtMhi at Mb MOaiad bdid into M MmI MIb itdMaHBd                   ■■Ita                                                        ■iM. I ill H ililin t, cdMiBga. (■>■•« Ml k IItataakka
   kr mbIMmMnbOmmmbbbi al BmaaBM it mmM mb • mai                  J M taaandn pMiaaf tM "iiadita ■mbM tad* tt AMtt Mi               ■ kMta M ■ Ml an tatd. ImA. • «na cannd tad ■MM taia
   MBtMHH MM Mb iMMi ^ Mb PUB* (MC MM                                   ataiC t( aaf AkMM "MMIM                                     ktddMakM li|.
                                                                  U W MMauiaM »M ttaMHaat iHilataMM* ■tllltaa MMaC                □ M OaaiM <aM
 □ A'MnMMAMiaAlMMda.MMtB«iMi*aBBB|M*.pMA                                                                                                      itaMtad-
   at IbbbI M«B< M bN* k Mb MMBdr M MBdii patBsB bMmb la                        itanddMf drwtaw kaadkaMi              tdk«ad      QCHIIiliii- tn«i»iintllHtadnactaiadai«Mtaatna»ita
   ■m MMha a aaMMBBM* Am Mb BBBM. tana. ■ iMK al Ml MBit                            fOL                                              ■akt ipt ta tnaaman mdi ta an ■ da iMataa kn MriM
   ■ man il Mb MMta. W MWdta tae taB Biiiltalad BBl MM* ta                                                                              aaapMMB
                                                                  □ <Q Mnki M akftaa d t* tan a atMa ta« ta MIW al naif
   CMMM. • MaiC li an MBBoatf. 9W MJSI                                                                                                      (CONTINUED ON REVERSE SUE)
    unrQaMiw-»too>iet(nfv. utftn                                                                                                                                          TMA-IIO-OOM
    coaronMu-iainev. iz/en                                                       INSPECTEE COPY

                                                                                                                      FS 5100-209 and CDF LE-38

November2008                                                                                                                                                                     1-15
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 22 of 128


Power Line Fire Prevention Field Guide




Figure 1-4
                                       INTERAGENCY FIRE HAZARD INSPECTION NOTICE                                                       012648
    Inspector's Name:                                                                 Inspection Date:                 Ranger Unit ID                Batt
    Inspector's Phons#:                                                                                                                              No.
                                                                                             /           /
  Inspector's Title:                                                             InsDMtion No:
  □fc         Dfae           Dforaide            DFORa                 Ofpa             LjOne C]Tvw> OThree
  □bc         Off-i          Dfortech            Dfrsi                 □other
  □vip        Qff-z          Dfori               □fPS2                                 Assessor Parcel:
   nspectee:
    Nans




     SMI No                            Or       SMINn*




    C4y                                                                                      Zip Cod*                               SpKMAMm*



                                                                                                                                  Longaud*



  Location of Inspection:
                                       O*       SMMN«na




    Ctf                                                                                                 Reinspection
                                                                                                               Date:                J-           L



  Number Inspected (enter no.):                                                          Inspected For and Number of Violations (see J>ack):
                                                                                        Viotetfon
               Structures                   CampFM                       Fire Toots               Code           Section          Sut)-Section         No. of
                                                                                              (e)tHss.cFR)        (oar 4291)          <ex.A.C)       Violations

               Mechanical
                                            Open
               Etiuipmeflt                                               Mies
                                            Burning

               Power Line
               Poles                                                     Other


               Waste Oisp
               Storage
                                Legal Action;              Land Owner
                     □Y □Admin □None □bia                                □nf
  special Use           □cttatkMi □other □bum                            □other
  Permit
                     □N □compit □Notice □IM.RES                          □PitWBlO
  Protection
  Responsibitity: SRA LRA FRA
    BIA                     □    □      □             Violation            □y
                                                      Reinspection
    BUM                     □    □      □                                  □N
    CDF                     □    □      □             Address              □Y
    Contract County                                   Visftle              □n
                            □    □      □
    USFS                    □    □      □             Fire Resistiwe       □y
    Other                   □    □      □             Roof                 □n
  Type of Hazard:
    Agrtdtlure Q CampGraund □ Comm. WoodQ Construction Q
    OwelEng Q Rffil         Q NGneral  Q Mtn. Cabin     Q Org. Camp      Q Power Line □
                                                                                                                               WMrStonS*
    Railroad Q Resort       Q Road     Q Sales/0psi\iea Q Waste Disposal Q Other      □
  Type of Vegetation
   Grass        □ Brush              □OakAWoodlandQ Conifer                      □                                                     Form LE-38A (1/00)
                  THIS IS A LEGAL NOnCE OF FIRE HAZARD VIOLATIONS (IF NOTED ABOVE)


November2008                                                                                                                                                1-16
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 23 of 128


Power Line Fire Prevention Field Guide




Figure 1-5 (front)
STATE OF CALIFORNIA
DEPARTMENT OF FORESTRY AND FIRE PROTECTION
NOTICE OF DEFENSIBLE SPACE INSPECTION
LE-100 (NEW-5/2006)

                        NOTICE OF DEFENSIBLE SPACE INSPECTION
                                          INSTRUCTIONS
LE-100 Instructions (April 14, 2006 - draft - subject to change)
     1. Self explanatory
     2. Working job title,(FFX, Engineer, Captain, etc)
     3. Self explanatory. If no badge #,enter N/A
     4. Enter Abbreviations;(e.g. CAL FIRE, USFS, BLM,etc.)
     5. Self explanatory
     6.    Check applicable box. If unknown, leave blank
     7.    Use three letter Identifier; (e.g. RRU, LMU, etc.)
     8.    Optional,follow Unit policy. Use local Identifiers
     9.    Optional,follow Unit policy. Use local Identifiers
     10.   Optional, follow Unit policy. Use county assessor syntax
     11.   Optional, follow Unit policy. Use county assessor syntax
     12.   Optional, follow Unit policy. Use county assessor syntax
     13. Optional, follow Unit policy. Set &9S to WeS84 for all readings and use Decimal Degree
         format as shown
     14. Same as 13
     15.   Self explanatory
     16.   Self explanatory
     17.   Self explanatory
     18.   Self explanatory
     19. Self explanatory
     20. Self explanatory
     21. Optional, follow Unit policy. Homeowner's home phone
     22. Optional,follow Unit policy. Homeowner's cell phone
     23. Optional, follow Unit policy. This may be useful for follow up Information education campaigns
     24. Comments are encouraged. Comments may Include but not be limited to:
         a. Record mailing addresses If block 15 Is checked;
         b. Suggestions or recommendations to homeowner such as moving woodpiles
         c. explaining areas of non-compliance
         d. explaining alternative practices you've approved under authority of 14CCR 1299b (see box 30).
     25. If this Is the first Inspection of the calenciar year, check NO. If this Is a second or subsequent
           Inspection for the calendar year,and you returning to re-Inspect a previously noted violation, check YES.
     26. Self explanatory
     27. This only appll^ If a law enforcement citation or "Notice to Appear" Is Issued concurrent with
         this Inspection.
     28. Record the earliest date the landowner can expect a follow up Inspection
     29. Check this box only If there were no PRC 4291/14CCR 1299 violations noted
     30. Check this box If you have approved alternative practices as allowed In 14CCR 1299b.
          Explain In comments section.
     31. Check all that apply.
     32. The first check box In block 32 Is checked If the property Is NOT In compliance.
           a. This first box cannot be checked If block 29 Is checked.
           b. If this first box Is checked, then there MUST be at least one box below checked.
           c. Explanations of the remaining boxes:
                   I. "30 foot zone": If there are violations In the first 30 feet from the structure, check
                         this box. For the grass, brush, trees, and shrubs boxes, check all that apply.
                     II. "Reduced Fuel Zone": If there are violations in the first 30 feet from the structure, check this
                          box. For the grass, brush, trees, and shrubs boxes, check all that apply.
                     III. "Dead and dying woody surface fuels": This box refers to the Board of Forestry and
                         Fire Protection's "Guidelines" document, Guideline #2.
                     Iv. "Remove portion of any tree ": this refers to PRC 4291(c).
                     V. "Maintain any tree adjacent to ": this refers to PRC 4291(d)
                     vl. "Maintain the roof of a structure      ": this refers to PRC 4291(e)
                     vll."Provide and maintain at all times a screen     ": this refers to PRC 4291(f)
      33. Optional, follow Unit policy. Check all that apply.

November2008                                                                                                       ^"'7
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 24 of 128

Power Line Fire Prevention Field Guide


Figure 1-5 (back)

  STATE OF CALIFORNIA
  DEPARTMENT OF FORESTRY AND FIRE PROTECTION
  NOTICE OF DEFENSIBLE SPACE INSPECTION
  LE-100 (NEW-5/2006)
                                            NOTICE OF DEFENSIBLE SPACE INSPECTION
                              THIS IS A LEGAL NOTICE OF FIRE HAZARD VIOLATIONS(IF NOTED IN BLOCK 32)
                                                       SH/\DED BOXES MANDATORY- ALL OTHERS OPTIONAL
  1. INSPECTOR'S FULL NAME {FIRST. M.I., MS7)          2. INSPECTOR'S TITLE          3. BADGE NUMBER         4. INSPECTOR'S AGENCY           5. INSPECTION DATE
                                                                                                                                             {UMDDfYYYY)


                                                                7. UNIT ID                        8. BATTALION NUMBER          9. STATION NUMBER
  PROTECTION RESPONSIBILITY              SRA     LRA    FRA


  BIA                                   □        □      □       10. AP BOOK                       11. AP PAGE                  12. AP PARCEL#
  BLM                                   □        □      □
  CALFIRE                               □        □      □
  Contract County                       □        □      □       13. LATITUDE              (Datum = WGS84)          14. LONGITUDE              (Datum = WGS84)
  USFS                                  □        □      U       (Decimal Degrees; ex: 38.5761)                    (Decimal Degrees; ex; 121.49^)
  Other                                 n        □      n
  15.
                If mailing address for notices Is other than inspection location, check here: D and write complete address in comments section.
            16. NAME (LAST. FIRST)

            17. ADDRESS


            18. CITY                                                                                             19. STATE         20. ZIP
                                                                                                                 OA
            21. PHONE NUMBER #1                         22. PHONE NUMBER #2                      23. E-MAIL ADDRESS


  24. COMMENTS:




  IF YOU HAVE QUESTIONS CONCERNING THIS INSPECTION NOTICE. CALL THIS PHONE NUMBER:
  25.                                                            26. INSPECTION#                  27. CITATION#          28. FOLLOW-UP INSPECTION DATE:
                VIOLATION REINSPECTION?                               □ □ □                         □ □ □
                        □ YES □ NO                                     1     2   3                   1   2   3           (MjWPewYYV)                    □ N/A
                                                                                                                         31.
                                               30. □ Alternative practices approved having same practical                          ACTIONS TAKEN
  29. □ No violations observed,                      effect. See comments section above (14 OCR 1299 (c)
         (check if applicable)                                                                                           □ Left Information material
                                                                   (check if applicable)
                                                                                                                         □ Discussed clearance with resident
  32-                                                                                                                    □ Left copy ofthis inspection notice
                                                                                                                         □ Citation issued
   □ Violations were obsen/ed. Additional clearance is needed for the following areas:                                   □ Recommend citation to prevention
     (oheck applicable sections)
                                                                                                                         33.
   □ 30fbotzone.PRC4291(a):14CCR 1299(a)(1)                 □ Grass □ Brush □ Trees □ Shrubs                                     GENERAL BUILDING
                                                                                                                                CONSTRUCTION TYPE
   □ Reduced Fuel Zone (30'-100') PRC 4291(b); 14CCR1299 (aK2) □ Grass □ Brush □ Trees □ Shrubs
   □ Remove specific hazardous fuel identified by inspector - 14CCR 1299(b)                                              □     Wood Siding
                                                                                                                         □     Wood Roof
   □ Dead and dying woody surfoce fuels -14CCR1299(d)                                                                    □     Non-combustible siding
   □ Remove portion of any tree that extends within 10 feet of the outiet of a chimney or stovepipe PRC 4291(c)          □     Manufactured (Mobile) Home
                                                                                                                         □     Metal
   □ Maintain any tree adjacent to or overhanging a building free of dead or dying wood - PRC 4291 (d)                   □     Concrete/Block
   □ Maintain the roof of a structure free of leaves, needles, other dead vegetation - PRC 4291(e)                        □ Other
   □ Provide and maintain at all times a screen over the outiet of every chimney or stovepipe that is attached to
         a fireplace, stove, or other device that bums any solid or liquid fuel. The screen shall be constructed of       Deck Present D YES D NO
         nonflammable material with openings of not more than one-half inch in size. PRC 4291(f)

   34.
           FOR ADDITIONAL INFORMATION ON HOW TO COMPLY WITH DEFENSIBLE SPACE CLEARANCE REQUIREMENTS. PLEASE VISIT:
                                                                     WWW.FIRE.CA.GOV




November2008                                                                                                                                                1-18
    Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 25 of 128

Power Line Fire Prevention Field Guide




According to G.O. 95, poles and towers carrying circuits of over 750 volts must be marked as
"High Voltage". Therefore, any pole or tower so marked can be identified as supporting either a
primary distribution or a transmission line. The absence of such marking should not lead one to
the assumption that only low voltage (secondary distribution) is present. Nearby poles on the
same circuit should be checked as the marking may have fallen off of individual poles.




                    Yellow Reflective Tag
                               1.5" X 5.5"
                                                                      i
                           Figure 1-6. IMon-Exempt Pole Identification
                                         Southern California Edison




                                                               0



                            Figure 1-7. IMon-Exempt Pole Identification
                                           Pacific Gas and Electric


 November 2008                                                                             I-I9
    Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 26 of 128


Power Line Fire Prevention Field Guide


12. Hazardous Tree Identification
Falling trees or limbs can break conductors, damage poles, towers, other structures and
equipment, or cause short circuits on power lines. Except in unusual circumstances (extreme
ewather conditions, etc.), healthy live trees seldom cause such problems. Yet trees are subject
to injury, disease, insect and fungus attacks and ultimately death. When so significantly afflicted,
they may become hazardous to power lines or any other improvements.
Most defects are readily apparent to the trained observer. However, some defects cannot be
detected with a cursory glance. This chapter describes and illustrates some of the more common
tree defects and ways to locate and evaluate them.
In applying guidelines and standards, an inspector should always bear in mind the fact that in
areas with trees, whether natural or planted, the presence of power lines introduces a degree of
risk. The goal of the inspector and the electric utility is to mitigate that risk in order to prevent
fires, with sound judgment and experience

     12.1 Recognizing Potential Root Defects
     A. Undermined or severed roots caused by erosion or construction activity and roots
        loosened by saturated soils and winds resulting in 25% or more root exposure.
     B. When grade is altered and 25% or more of the root system and/or the trunk of the
           tree is buried.
     C. Root rot is a major cause of uprooted trees. Root rot can often be detected in hard
        woods by open butt rot wounds at the ground line. In conifers, it is indicated by
        excessive casting of exterior needles, yellowing, abnormally short needles and
        internodes, rounding off of the upper crown, and fungus fruiting structures in the
        cambium layer at the root crown (ground level or on the trunk of the tree).
     D. Root rot may also cause leaning trees.
Defective roots are particularly dangerous because of the risk they pose. ALL OR PART OF
THE ENTIRE TREE MAY FALL, CAUSING SERIOUS INJURY TO PEOPLE OR DAMAGE TO
PROPERTY. All or part of the entire tree may fall, causing injury to people or damage to
property, particularly during high winds.
13. Leaning Trees
Trees that lean toward utility facilities can be hazardous when there is a potential for failure
of either the roots, butt or bole, that results in contact with and/or damage to utility equipment.
Many leaning trees are caused by outside factors (wind, soil conditions, etc.) which loosen or
break the roots. Construction activities which sever roots or strike tree butts and boles also may
cause trees to lean, as does the impact of falling trees, either natural or man caused. Humps and
soil mounding on the opposite side of the lean direction are indicators of broken or loosened
tree roots. If corrective thinning will result in additional lean potential, consideration should
 be-given to removal.
A leaning tree can be more hazardous because of the presence of open fire wounds or cankers,
especially if accompanied by rot. Wounds facing toward or directly opposite the direction of the
lean tend to have the greatest weakening effect.




 November 2008
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 27 of 128

Power Line Fire Prevention Field Guide




14.1 Heart Rot
Heart rot/butt rot is a problem in mature and over-mature trees and frequently is an underlying
cause of failure. In hardwoods, failures occur often in branches or in crotches rather than in the
bole, but potential bole failures should not be overlooked
Basal fire scars and mechanical injury to the bole are a major entry point for butt and heart rot.
Species especially susceptible to this kind of defect are non-resinous conifers such as white fir.
'vhien examining these species, it is very important that fire scars are checked for the presence
and amount of decay.
     14.1 Recognizing Heart Rot
     A. Open wounds showing visible rot.
     B. Old wounds that have partially or fully healed over.
     C. Conks anywhere on the bole of the tree
     D. Hollow trunks detected by rapping on the tree trunk or by use of an increment borer.
     E. Decreasing crown vigor.
     F. Cracks or splits not caused by lightning; and
     G. Swelling or cankers on the bole.
     14.2 Degree of Hazard from Heart Rot or Butt Rot
     A. Amount of radial wood remaining.
     B. Basic form of the tree relative to weight distribution.
     C. Rate of growth vs. the loss of strength due to decay.
     D. Orientation to the prevailing winds and the amount of canopy the tree has.
     E. Other contributing factors (cracks, sap rot, leaning, root rot).
15. Trunk Deformities
Deformities can weaken the bole and increase the chance of breakage at the point of deformity.
Deformations are caused by the following:

     15.1 Dwarf Mistletoe Cankers
     Swellings of the bole resulting from infection by dwarf-mistletoe are quite prevalent on both
     white and red firs. When these swellings first begin there is minimal weakening of the trunk.
     As the cambium in the oldest part of the swelling dies, structural weakening becomes more
     prevalent. Breakage at the canker location is likely to occur when the width of the dead
     face approaches half the circumference of these swellings. Trees in this condition should be
     abated. Cankers or otherwise flattened areas oriented to the windward or to the leeward
     side of the bole are more likely to fail than similar areas oriented parallel to the direction
     of strong winds.
     Open dwarf-mistletoe cankers are sometimes found on the lower trunks of Ponderosa
     and Jeffrey pines, but resin infiltration prevents the wood from decaying. Therefore, such
     mistletoe cankers on these species have a lower likelihood of being hazardous, but should
     still be closely evaluated since some structural weakness might be possible.
     Cankers, thought to result from infection by rust fungi, occur in pines. The wood around
     these cankers may remain sound for years, but trees with such cankers could eventually
     develop structural weaknesses, particularly when the depression is deep and located sixteen
     feet or more above the base of the tree.




November2008
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 28 of 128


Power Line Fire Prevention Field Guide




     15.2 Man Caused Deformities
     Flattening of the tree trunk may be caused by the attachment of pieces of wood or steel
     members to trees to serve as cross arms for utility lines or for use as building supports.
     Fastening wires and cables around the trunk for various purposes deforms and weakens
     the tree. The guidelines for cankers and rusts can be used for evaluating risk.
     15.3 Forked Trees
     Forked trees with tight v-shaped crotches are susceptible to splitting and breaking off at the
     crotch. This problem is prevalent mostly in mature trees in which the members of the fork
     have grown long and heavy. Hardwoods are more susceptible to this type of failure than
     conifers because of their wide, spreading crown which results in strong leverage at the
     crotch and other points of potential weakness.
     The inspector should scrutinize forked trees carefully for signs of visible open cracks and
     splits, included bark, or for callus ridges outlining and closing older cracks. He should also
     look closely for signs of rot which follow such splits. Even in the absence of splits, rot is
     sometimes present in crotches to a degree sufficient to render the tree hazardous.
     15.4 Combination Defects
     When more than one defect or condition influencing the degree of hazard is present in a
     tree, it is said to have a combination or multiple defects. Although single defects can be
     severe enough to require abatement, usually a combination of factors or a heightened level
     of severity of a particular defect or set of defects is more likely to trigger a decision to abate
     the condition. Therefore, the inspector must always look at the overall situation.
16. Defective Limbs
Limb failure can occur when the combined forces exerted on the limb exceed the strength of the
limb at its weakest point. These forces include the weight of the limb itself, as well as the forces
imposed by wind, snow, ice and rain such that when the tree is re-examined following winter
conditions, limb configuration and relative strength could be altered. Limb failures also occur as
a result of the presence of defects such as: decay, cracks, splits and breaks, holes from animals,
birds (mostly woodpeckers) or insect activities and compression defect.
Hardwoods as a group are more susceptible to limb failures than are conifers because of basic
differences in crown form, which in the hardwoods give rise to narrow, structurally weak
crotches and also to long branches which become heavily weighted at the extremities. There
is a tendency in hardwoods for trunk rot to extend into major limbs and increase the potential
for limb failures. In this regard true oaks, eucalyptus and sycamore merit special attention.
     18.1 Size of Limbs
     A degree of hazard control can be achieved by removal of defective limbs larger than a
     specified diameter and length. The detailed guidelines which follow are based on this concept.
     16.2 Location of Limbs
     A basic principle in tree hazard control is that a potential hazard exists only if there is a
     likelihood of injury or damage should a tree, or part of a tree, fail. Before a situation can be
     said to be potentially hazardous from tree limbs, two basic elements must be present:(a)
     defective limbs larger than a specified diameter and length (see l6.5), and (b)limbs located
     so that in falling they have a likelihood of striking power lines.


November2008
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 29 of 128


Power Line Fire Prevention Field Guide




     16.3 Relative Durability of Wood
     Dead limbs of most conifers will remain attached for a relatively long time in a safe
     condition because of their resinous character which renders the limbs resistant to decay. The
     exception to this exists with the dead wood of the true firs which, due to its non-resinous
     character, can be expected to decay faster than the dead limbs of other coniferous species.
     Consequently, the true firs and other conifers should be inspected with these facts in mind.
     Dead limbs of hardwoods generally decay faster than do similar limbs in conifers. This faster
     rate of decay in turn means more rapid development of defective limbs in hardwoods than
     in conifers.

     16.4 Weather Conditions
     Weather conditions have an important influence on the number of dead and defective
     limbs in a tree. Limbs which have withstood snow and ice loads the previous winter are less
     likely to break and fall later during the milder weather. Many weak and defective limbs are
     eliminated under snow and ice conditions. This natural testing and elimination of defective
     and weak limbs does not occur in trees below the snowline: consequently, the limb hazard
     potential can be greater in such areas.
     16.5 Guidelines for Dead Limb Hazard Control
     A. Conifers - Remove dead tops and limbs when:
        1. Defects and weakness exist as a result of decay, breaking, cracking, splitting, wood
           pecker holes or insect activity.
        2. Limb size exceeds 3 inches in diameter and 6 feet in length.
     B. Hardwood - [Except true oak and madrone]
        1. Remove all dead tops and limbs the same as for conifers.
     C. True oak and madrone
           1. Remove all dead tops and limbs, when limb size exceeds 2 inches in diameter
              and 4 feet in length.

17. Top Defects
     17.1 Dead Tops
     Dead tops on living conifers, sometimes called "spike tops", may be hazardous in some
     cases. Experience indicates that spike tops in Sierra redwood, incense cedar, coast redwood,
     pines and Douglas fir can be considered non hazardous if not structurally weakened by
     defects such as bad cracks, splits or woodpecker holes, and also, if without bark, which
     could loosen and fall.

     Dead tops in both White and California red firs must be considered hazardous, and such
     tops should be removed as soon as possible. Because of the non-resinous nature of the
     wood of these species, it is relatively non-durable and quite susceptible to attack and
     consequent weakening by decay fungi.




November2008
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 30 of 128

Power Line Fire Prevention Field Guide




     17.2 Broken Out Tops and Volunteer Tops
     Conifers with tops that have broken out are not considered to be hazardous, even though
     there may be rot present below the break and a short length of decayed trunk still remains.
     Volunteer tops that form following the loss of tops in conifers are not considered hazardous
     so long as such tops remain live. This is true whether such tops are single or multiple. When
     dead, such tops should be considered a hazard and should be removed.
18. Other Considerations
     18.1 Thick CrownGrowth
     Crowns with a heavy, thick growth of live limbs and branches may be susceptible to limb
     failure (as well as bole and root failure) from winds. Corrective pruning may be justified to
     prevent such failures

     18.2 Structure
     The overall structure of many hardwoods, as well as some conifers, frequently includes
     a combination of potentially weak crotches and heavy limbs which render the limbs
     susceptible to failure at the crotches. Sometimes open cracks or callus ridges may be
     present as evidence of partial failure, but frequently no such evidence is visible. Through
     observation and experience, the inspector should come to recognize such potentially
     hazardous conditions. General pruning to reduce limb and crown weight should be
     considered for control.

19. Techniques and Aids
The inspector should develop certain habits when checking for hazardous trees. Few defects are
located at eye-level; therefore, he/she must quickly scan the entire tree from the soil surrounding
it to the top and the branches. Many conifers are over 100 feet tall, making naked eye inspection
of the top and upper branches somewhat difficult, thus binoculars should be part of his or her
equipment.
If any indication is noted of butt, heart or sapwood rot in the lower trunk, the extent of damage
should be estimated. A quick, rough estimate can be made by tapping the trunk with an ax
handle, night stick, or other similar instrument to determine whether or not it sounds hollow.
An increment borer may also be used.
He/she should check the orientation of conks, flat areas, splits, crotches and other deformities
in relation to the direction of the power line from the tree and to the prevailing wind direction.
If the tree, or a part thereof, does not require abatement the inspector should go on to the
next tree.

When a tree is found which needs treatment, it must be properly identified for those who
will do the work and for follow-up inspection. The tree should be marked with flagging,
timber-marking paint or other means. It should be located by map, sketch, or bearing and
distance from an identifiable object. In some cases, one or more photographs would be helpful.
An inspector should develop the habit of looking to both sides and to the rear as well as ahead.
Many defective trees will be hidden from one direction but not from other directions. Similarly,
 many defects can only be seen from one or two sides of the tree.
Finally, in particularly in dense stands, the inspector should make occasional side trips outside
the cleared right-of-way. This is particularly true in dense conifer stands. The screening
vegetation along the edges of the right-of-way will often hide evidence of defects in trees.

November 2008                                                                                  1-24
    Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 31 of 128

Power Line Fire Prevention Field Guide




                                Statutes and Regulations State Laws
This document has been designed to present only those laws and regulations, or portions
thereof, which pertain more or less directly to power line fire prevention in California. As such,
this document should only be used as a quick reference. For full and current text, meaning and
proper context of laws and regulations, reference should be made to applicable codes, manuals,
directives, etc.

Public Resources Code
Section 4021
Penalty
Except as otherwise provided, the willful or negligent commission of any of the acts prohibited
or the omission of any of the acts required by Chapter 2(commencing with Section 4251) to
Chapter 6(commencing with Section 4411), inclusive, of Part 2 of this division is a misdemeanor.
Section 4101
"Person"Defined
"Person" includes any agency of the state, county, city, district or other local public agency and
any individual, firm, association, partnership, business trust, corporation or company.
Note: This definition includes publicly-owned utilities (e.g. REA's, SMUD, L.A. Dept. of Water
and Power, etc.). It does not include federal agencies (e.g. Bureau of Reclamation, U.S. Army
Corps of Engineers, etc.).
Section 4117
Local Ordinance
Any county, city, or district may adopt ordinances, rules or regulations to provide fire prevention
regulations that are necessary to meet local conditions of weather, vegetation, or other fire
hazards. Such ordinances, rules or regulations may be more restrictive than state statutes
in order to meet local fire conditions.

Section 4119
Enforcing State Forest and Fire Laws Duty ofState Officer
The Director of Forestry and Fire Protection, or his duly authorized agent, shall enforce the state
forest and fire laws. He may inspect all properties, except the interior of dwellings, subject to
the state forest and fire laws, for the purpose of ascertaining compliance with such laws.
Note: By interagency agreement, many employees of the U.S. Forest Service, Bureau of Land
Management, National Park Service and certain county fire departments are "duly authorized
agents" of the Director of Forestry and Fire Protection.
Section 4125
 Classification ofLands as State Responsibility Areasfor Fire Protection
The board shall classify all lands within the state, without regard to any classification of lands
made by or for any federal agency or purpose, for the purpose of determining areas in which
the fmancial responsibility of the state. The prevention and suppression of fires in all areas
which are not so classified is primarily the responsibility of local or federal agencies, as the
 case may be.
 Note: Specific Regulations under this Section can be found in Title 14 Sections 1220-1220.5,
 California Administrative Code.

 November2008                                                                                   1-25
    Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 32 of 128

Power Line Fire Prevention Field Guide




Section 4126
state Responsibility Areas:Lands Included
The board shall include within state responsibility areas all of the following lands:
    (a) Lands covered wholly or in part by forests or by trees producing or capable of
           producing forest products.
    (b) Lands covered wholly or in part by timber, brush, undergrowth or grass, whether of
        commercial value or not, which protect the soil from excessive erosion, retard runoff of
        water or accelerate water percolation, if such lands are sources of water which is
         available for irrigation or for domestic or industrial use.
     (c) Lands in areas which are principally used or useful for range or forage purposes,
         which are contiguous to the lands described in subdivisions (a) and (b).
Note: Specific Regulations under this Section can be found in Title 14, Sections 1220-1220.5,
California Administrative Code.

Section 4127
State Responsibility Areas:Lands Excluded
The board shall not include within this state responsibility areas any of the following lands:
   (a) Lands owned or controlled by the federal government or any agency of the
        federal government.
     (b) Lands within the exterior boundaries of any city.
     (c) Any other lands within the state which do not come within any of the classes
           which are described in Section 4126.
Note: Specific Regulations under this Section can be found in Title 14, Sections 1220-1220.5,
California Administrative Code.

Section 4128
State Responsibility Areas:Boundaries
In establishing boundaries of state responsibility areas, the board may, for purposes of
administrative convenience, designate roads, pipelines, streams or other recognizable
landmarks as arbitrary boundaries.
Note: Specific Regulations under this Section can be found in Title 14, Sections 1220-1220.5,
California Administrative Code.

Section 4171
Public Nuisances Defined
Any condition endangering public safety by creating a fire hazard and which exits upon any
property which is included within any state responsibility area is a public nuisance.
Section 4202
The director shall classify lands within state responsibility areas into fire hazard severity zones.
Each zone shall embrace relatively homogeneous lands and shall be based on fuel loading,
slope, fire weather, and other relevant factors present, including areas where winds have been
 identified by the department as a major cause of wildfire spread.




 November2008
    Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 33 of 128


Power Line Fire Prevention Field Guide




Section 4290
Regulations Implementing Minimum Fire Safety Standards Related to Defensible Space
Applicable to State Responsibility Lands
The board shall adopt regulations implementing minimum fire safety standards related to
defensible space which are applicable to state responsibility area lands under the authority
of the department. These regulations apply to the perimeters and access to all residential,
commercial, and industrial building construction within state responsibility areas approved after
July 1, 1989. The board may not adopt building standards, as defined in Section 18909 of the
Health and Safety Code, under the authority of this section. As an integral part of fire safety
standards, the State Fire Marshal has the authority to adopt regulations for roof coverings and
openings into the attic areas of buildings specified in Section 13108.5 of the Health and Safety
Code. The regulation apply to the placement of mobile homes as defined by National Fire
Protection Association standards. These regulations do not apply where an application for
a building permit was filed prior to July 1, 1989, or to parcel or tentative maps or other
developments approved prior to July 1, 1989, if the final map for the tentative map is
approved within the time prescribed by the local ordinance. The regulations shall include
all of the following:
    (a) Road standards for fire equipment access.
    (b) Standards for signs identifying streets, roads, and buildings.
    (c) Minimum private water supply reserves for emergency fire use.
    (d) Fuel breaks and greenbelts.
These regulations do not supersede local regulations which equal or exceed minimum
regulations adopted by the state.

Section 4291

(a) A person who owns, leases, controls, operates, or maintains a building or structure in,
    upon, or adjoining a mountainous area, forest-covered lands, brush-covered lands,
    grass-covered lands, or land that is covered with flammable material, shall at all times
     do all of the following:

     (1) Maintain defensible space no greater than 100 feet from each side of the structure, but
     not beyond the property line unless allowed by state law, local ordinance, or regulation and
     as provided in paragraph (2). The amount of fuel modification necessary shall take into
     account the flammability of the structure as affected by building material, building standards,
     location, and type of vegetation. Fuels shall be maintained in a condition so that a wildfire
     burning under average weather conditions would be unlikely to ignite the structure. This
     paragraph does not a.pply to single specimens of trees or other vegetation that are
     well-pruned and maintained so as to effectively manage fuels and not form a means of
     rapidly transmitting fire from other nearby vegetation to a structure or from a structure to
     other nearby vegetation. The intensity of fuels management may vary within the 100-foot
      perimeter of the structure, the most intense being within the first 30 feet around the
     structure. Consistent with fuels management objectives, steps should be taken to
      minimize erosion.

     (2) A greater distance than that required under paragraph (1) may be required by state law,
     local ordinance, rule, or regulation. Clearance beyond the property line may only be
      required if the state law, local ordinance, rule, or regulation includes findings that such a
      clearing is necessary to significantly reduce the risk of transmission of flame or heat sufficient


November2008
    Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 34 of 128

Power Line Fire Prevention Field Guide




     to ignite the structure, and there is no other feasible mitigation measure possible to reduce
     the risk of ignition or spread of wildfire to the structure. Clearance on adjacent property shall
     only be conducted following written consent by the adjacent landowner.
(3) An insurance company that insures an occupied dwelling or occupied structure may require
     a greater distance than that required under paragraph (1) if a fire expert, designated by the
     director, provides findings that such a clearing is necessary to significantly reduce the risk of
     transmission of flame or heat sufficient to ignite the structure, and there is no other feasible
     mitigation measure possible to reduce the risk of ignition or spread of wildfire to the
     structure. The greater distance may not be beyond the property line unless allowed by
     state law, local ordinance, rule, or regulation.

(4) Remove that portion of any tree that extends within 10 feet of the outlet of a chimney or
     stovepipe.

(5) Maintain any tree, shrub, or other plant adjacent to or overhanging a building free of dead or
     dying wood.

(6) Maintain the roof of a structure free of leaves, needles, or other vegetative materials.
(7)(a) Prior to constructing a new building or structure or rebuilding a building or structure
     damaged by a fire in an area subject to this section, the construction or rebuilding of which
     requires a building permit, the owner shall obtain a certification from the local building offi
     cial that the dwelling or structure, as proposed to be built, complies with all applicable state
     and local building standards, including those described in subdivision (b) of Section 51189
     of the Government Code, and shall provide a copy of the certification, upon request, to the
     insurer providing course of construction insurance coverage for the building or structure.
     Upon completion of the construction or rebuilding, the owner shall obtain from the local
     building official, a copy of the final inspection report that demonstrates that the dwelling
     or structure was constructed in compliance with all applicable state and local building
     standards, including those described in subdivision (b) of Section 51189 of the Government
     Code, and shall provide a copy of the report, upon request, to the property insurance carrier
     that insures the dwelling or structure.
     (b) A person is not required under this section to manage fuels on land if that person
     does not have the legal right to manage fuels, nor is a person required to enter upon or to
     alter property that is owned by any other person without the consent of the owner of the
      property.
     (c)(1) Except as provided in Section 18930 of the Health and Safety Code, the director
        may adopt regulations exempting a structure with an exterior constructed entirely of
           non flammable materials, or, conditioned upon the contents and composition of the
           structure, the director may vary the requirements respecting the removing or clearing
           away of flammable vegetation or other combustible growth with respect to the area
           surrounding those structures.
          (2) An exemption or variance under paragraph (1) shall not apply unless and until the
          occupant of the structure, or if there is not an occupant, the owner of the structure, files
          with the department, in a form as the director shall prescribe, a written consent to the
          inspection of the interior and contents of the structure to ascertain whether this section
           and the regulations adopted under this section are complied with at all times.




November2008
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 35 of 128


Power Line Fire Prevention Field Guide




    (d) The director may authorize the removal of vegetation that is not consistent with the
    standards of this section. The director may prescribe a procedure for the removal of that
    vegetation and make the expense a lien upon the building, structure, or grounds, in
    the same manner that is applicable to a legislative body under Section 51186 of the
     Government Code.

    (e) The Department of Forestry and Fire Protection shall develop, periodically update,
    and post on its Internet Web site a guidance document on fuels management pursuant to
    this chapter. Guidance shall include, but not be limited to, regionally appropriate vegetation
    management suggestions that preserve and restore native species, minimize erosion,
    minimize water consumption, and permit trees near homes for shade, aesthetics, and habitat;
     and suggestions to minimize or eliminate the risk of flammability of nonvegetative sources of
     combustion such as woodpiles, propane tanks, wood decks, and outdoor lawn furniture.
    (0 As used in this section, "person" means a private individual, organization, partnership,
     limited liability company, or corporation.

Section 4292
Power Line Hazard Reduction
Except as otherwise provided in Section 4296, any person that owns, controls, operates, or
maintains any electrical transmission or distribution line upon any mountainous land, or forest-
covered land, brush-covered land, or grass-covered land shall, during such times and in such
areas as are determined to be necessary by the director or the agency which has primary
responsibility for fire protection of such areas, maintain around and adjacent to any pole or
tower which supports a switch, fuse, transformer, lightning arrester, line junction, or dead end or
corner pole, a firebreak which consists of a clearing of not less than 10 feet in each direction
from the outer circumference of such pole or tower. This section does not, however, apply to
any line which is used exclusively as telephone, telegraph, telephone or telegraph messenger
call, fire or alarm line, or other line which is classed as a communication circuit by the Public
Utilities Commission. The director or the agency which has primary fire protection responsibility
for the protection of such areas may permit exceptions from the requirements of this section
which are based upon the specific circumstances involved.
Section 4293
Power Line Clearance Required
Except as otherwise provided in Sections 4294 to 4296, inclusive, any person that owns, controls,
operates, or maintains any electrical transmission or distribution line upon any mountainous
land, or in forest-covered land, brush-covered land, or grass-covered land shall, during such
times and in such areas as are determined to be necessary by the director or the agency which
has primary responsibility for the fire protection of such areas, maintain a clearance of the
respective distances which are specified in this section in all directions between all vegetation
and all conductors which are carrying electric current:
     (a) For any line which is operating at 2,400 or more volts,
           but less than 72,000 volts, four feet.
     (b) For any line which is operating at 72,000 or more volts,
           but less than 110,000 volts, six feet.
     (c) For any line which is operating at 110,000 or more volts, 10 feet.
In every case, such distance shall be sufficiently great to furnish the required clearance at any
position of the wire, or conductor when the adjacent air temperature is 120 degrees Fahrenheit,
or less. Dead trees, old decadent or rotten trees, trees weakened by decay or disease and trees

November 2008                                                                                   1-29
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 36 of 128

Power Line Fire Prevention Field Guide




or portions thereof that are leaning toward the line which may contact the line from the side or
may fall on the line shall be felled, cut, or trimmed so as to remove such hazard. The director
or the agency which has primary responsibility for the fire protection of such areas may permit
exceptions from the requirements of this section which are based upon the specific circum
stances involved.

Section 4294
Aerial Cable
A clearing to obtain line clearance is not required if self-supporting aerial cable is used. Forked
trees, leaning trees, and any other growth which may fall across the line and break it shall,
however, be removed.

Section 4295
Clearance Not Required
A person is not required by Section 4292 or 4293 to maintain any clearing on any land if such
person,does not have the legal right to maintain such clearing, nor do such sections require any
person to enter upon or to damage property which is owned by any other person without the
consent of the owner of the property.
Section 4296
Low Voltage Lines
Sections 4292 and 4293 do not apply if the transmission or distribution line voltage is 750 volts
or less.

Section 4435
Origination ofFire-Negligence
If any fire originates from the operation or use of any engine, machine, barbecue, incinerator,
railroad rolling stock, chimney or other device which may kindle a fire, the occurrence of the
fire is prima facie evidence of negligence in the maintenance, operation, or use of such engine,
machine, barbecue, incinerator, railroad rolling stock, chimney or other device. If such fire
escapes from the place where it originated and it can be determined which person's negligence
caused such a fire, such person is guilty of a misdemeanor.




November 2008
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 37 of 128


Power Line Fire Prevention Field Guide




                                         Government Code

51175.
(a) Wildfires are extremely costly, not only to property owners and residents, but also to local
    agencies. Wildfires pose a serious threat to the preservation of the public peace, health, or
    safety. The wildfire front is not the only source of risk since embers, or firebrands, travel far
    beyond the area impacted by the front and posea risk of ignition to a structure or fuel on a
    site for a longer time. Since fires ignore civil boundaries, it is necessary that cities, counties,
     special districts, state agencies, and federal agencies work together to bring raging fires
     under control. Preventive measures are therefore needed to ensure the preservation of the
     public peace, health, or safety.
(b) The prevention of wildland fires is not a municipal affair, as that term is used in Section 5
     of Article XI of the California Constitution, but is instead, a matter of statewide concern. It is
     the intent of the Legislature that this chapter applies to all local agencies, including, but not
     limited to, charter cities, charter counties, and charter cities and counties. This subdivision
     shall not limit the authority of a local agency to impose more restrictive fire and public safety
     requirements, as otherwise authorized by law.
(c) It is not the intent of the Legislature in enacting this chapter to limit or restrict the authority
     of a local agency to impose more restrictive fire and public safety requirements, as otherwise
     authorized by law.

51177
(a) "Defensible space" means the area adjacent to a structure or dwelling where wildfire
    prevention or protection practices are implemented to provide defense from an approaching
    wildfire or to minimize the spread of a structure fire to wildlands or surrounding areas.
(b)"Director" means the Director of Forestry and Fire Protection.
(c) "Fuel" means any combustible material, especially petroleum-based products and
     wildland fuels.
(d)"Fuel management" means the act or practice of controlling flammability and reducing
   resistance to control of fuels through mechanical, chemical, biological, or manual means
     or by fire, in support of land management objectives.
(e) "Local agency" means a city, county, city and county, or district responsible for fire
     protection within a very high fire hazard severity zone.
(0 "Single specimen tree" means any live tree that stands alone in the landscape so as to be
   clear of buildings, structures, combustible vegetation, or other trees, and that does not form a
   means of rapidly transmitting fire from the vegetation to an occupied dwelling or structure or
     from an occupied dwelling or structure to vegetation.
(g) "State responsibility areas" means those areas identified pursuant to Section 4102 of the
     Public Resources Code.
(h)"Vegetation" means all plants, including trees, shrubs, grass, and perennial or annual plants.
(i) "Very high fire hazard severity zone" means an area designated by the director pursuant to
     Section 51178 that is not a state responsibility area.
(j) "Wildfire" means an unplanned, unwanted wildland fire, including unauthorized
    human-caused fires, escaped wildland fire use events, escaped prescribed fire projects,
      and all other wildland fires where the objective is to extinguish the fire.



November 2008
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 38 of 128

Power Line Fire Prevention Field Guide




51178
The director shall identify areas in the state as very high fire hazard severity zones based on
consistent statewide criteria and based on the severity of fire hazard that is expected to prevail
in those areas. Very high fire hazard severity zones shall be based on fuel loading, slope, fire
weather, and other relevant factors including areas where Santa Ana, Mono, and Diablo winds
have been identified by the Department of Forestry and Fire Protection as a major cause of
wildfire spread.

51182
(a) A person who owns, leases, controls, operates, or maintains an occupied dwelling or
    occupied structure in, upon, or adjoining any mountainous area, forest-covered land,
    brush-covered land, grass-covered land, or any land that is covered with flammable material,
    which area or land is within a very high fire hazard severity zone designated by the local
    agency pursuant to Section 51179, shall at all times do all of the following:
   (1) Maintain defensible space no greater than 100 feet from each side of the structure, but
    not beyond the property line unless allowed by state law, local ordinance, or regulation and
    as provided in paragraph (2). The amount of fuel modification necessary shall take into
    account the flammability of the structure as affected by building material, building standards,
     location, and type of vegetation. Fuels shall be maintained in a condition so that a wildfire
     burning under average weather conditions would be unlikely to ignite the structure. This
     paragraph does not apply to single specimens of trees or other vegetation that are well-pruned
     and maintained so as to effectively manage fuels and not form a means of rapidly transmitting
     fire from other nearby vegetation to a structure or from a structure to other nearby vegetation.
     The intensity of fuels management may vary within the 100-foot perimeter of the structure,
     the most intense being within the first 30 feet around the structure. Consistent with fuels
     management objectives, steps should be taken to minimize erosion.
    (2) A greater distance than that required under paragraph (1) may be required by state law,
    local ordinance, rule, or regulation. Clearance beyond the property line may only be
    required if the state law, local ordinance, rule, or regulation includes findings that such a
    clearing is necessary to significantly reduce the risk of transmission of flame or heat sufficient
     to ignite the structure, and there is no other feasible mitigation measure possible to reduce
     the risk of ignition or spread of wildfire to the structure. Clearance on adjacent property shall
     only be conducted following written consent by the adjacent landowner.
     (3) An insurance company that insures an occupied dwelling or occupied structure may
     require a greater distance than that required under paragraph (1) if a fire expert, designated
     by the fire chief or fire official from the authority having jurisdiction, provides findings that
     such a clearing is necessary to significantly reduce the risk of transmission of flame or heat
     sufficient to ignite the structure, and there is no other feasible mitigation measure possible to
     reduce the risk of ignition or spread of wildfire to the structure. The greater distance may not
     be beyond the property line unless allowed by state law, local ordinance, rule, or regulation.
     (4) Remove that portion of any tree that extends within 10 feet of the outlet of any chimney
     or stovepipe.
     (5) Maintain any tree, shrub, or other plant adjacent to or overhanging any building free of
     dead or dying wood.
     (6) Maintain the roof of any structure free of leaves, needles, or other vegetative materials.
     (7) Prior to constructing a new dwelling or structure that will be occupied or rebuilding an
     occupied dwelling or occupied structure damaged by a fire in that zone, the construction or

November 2008
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 39 of 128

Power Line Fire Prevention Field Guide




    rebuilding of which requires a building permit, the owner shall obtain a certification from the
    local building official that the dwelling or structure, as proposed to be built, complies with
    all applicable state and local building standards, including those described in subdivision
    (b) of Section 51189, and shall provide a copy of the certification, upon request, to the
    insurer providing course of construction insurance coverage for the building or structure.
    Upon completion of the construction or rebuilding, the owner shall obtain from the local
    building official, a copy of the final inspection report that demonstrates that the dwelling or
    structure was constructed in compliance with all applicable state and local building
    standards, including those described in subdivision (b) of Section 51189, and shall provide
    a copy of the report, upon request, to the property insurance carrier that insures the
     dwelling or structure.
(b) A person is not required under this section to manage fuels on land if that person does not
    have the legal right to manage fuels, nor is a person required to enter upon or to alter prop
    erty that is owned by any other person without the consent of the owner of the property.
(c) The Department of Forestry and Fire Protection shall develop, periodically update, and post
    on its Internet Web site a guidance document on fuels management pursuant to this chapter.
     Guidance shall include, but not be limited to, regionally appropriate vegetation management
     suggestions that preserve and restore native species, minimize erosion, minimize water
     consumption, and permit trees near homes for shade, aesthetics, and habitat, and suggestions
     to minimize or eliminate the risk of flammability of nonvegetative sources of combustion
     such as woodpiles, propane tanks, wood decks, and outdoor lawn furniture.
51183
(a) The local agency may exempt from the standards set forth in Section 51182 structures with
     exteriors constructed entirely of nonflammable materials, or conditioned upon the contents
     and composition of the structure, and may vary the requirements respecting the management
     of fuels surrounding the structures in those cases. This subdivision does not authorize a local
     agency to vary a requirement that is a building standard subject to Section 18930 of the
     Health and Safety Code, except as otherwise authorized by law.
(b) An exemption or variance under subdivision (a) shall not apply unless and until the
    occupant of the structure, or if there is no occupant, then the owner of the structure, files
    with the local agency a written consent to the inspection of the interior and contents of the
     structure to ascertain whether Section 51182 is complied with at all times.
51189
(a) The Legislature finds and declares that site and structure defensibility is essential to reduce the
    risk of structure ignition as well as for effective fire suppression by firefighters. This need to
    establish defensibility extends beyond the site fuel management practices required by this
    chapter, and includes, but is not limited to, measures that increase the likelihood of a
    structure to withstand ignition, such as building design and construction requirements that
     use fire resistant building materials, and provide standards for reducing fire risks on structure
    projections, including, but not limited to, porches, decks, balconies and eaves, and structure
    openings, including, but not limited to, attic, foundation, and eave vents, doors, and windows.
(b) No later than January 1, 2005, the State Fire Marshal, in consultation with the Director of
    Forestry and Fire Protection and the Director of Housing and Community Development, shall,
    pursuant to Section 18930 of the Health and Safety Code, recommend building standards that
    provide for comprehensive site and structure fire risk reduction to protect structures from
    fires spreading from adjacent structures or vegetation and to protect vegetation from fires
     spreading from adjacent structures.

November2008
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 40 of 128

Power Line Fire Prevention Field Guide




                                         Health and Safety Code
Section 13001
Causing Fire
Misdemeanor. Every person is guilty of a misdemeanor who, through careless or negligent
action, throws or places any lighted cigarette, cigar, ashes, or other flaming or glowing
substance, or any substance or thing which may cause a fire, in any place where it may
directly or indirectly start a fire, or who uses or operates a welding torch, tar pot or any other
device which may cause a fire, who does not clear the inflammable material surrounding the
operation or take such other reasonable precautions necessary to insure against the starting
and spreading of fire.

Section 13007
Liabilityfor Damage
Any person who personally or through another willfully, negligently or in violation of law, sets
fire to, allows fire to be set to or allows a fire kindled or attended by him to escape to, the
property of another, whether privately or publicly owned, is liable to the owner of such property
for any damages to the property caused by the fire
Section 13009
Suppression Cost Collectible
    (a) Any person who negligently, or in violation of the law, sets a fire, allows a fire to be
          set or allows a fire kindled or attended by him to escape onto any forest, range, or
          non-residential grass-covered land is liable for the expense of fighting the fire and such
          expense shall be a charge against that person. Such charge shall constitute a debt of such
          person and is collectible by the person, or by the federal, state, county, public or private
          agency, incurring such expenses in the same manner as in the case of an obligation
          under a contract, expressed or implied.
    (b)Public agencies participating in fire suppression, rescue or emergency medical services as
          set forth in subdivision (a) may designate one or more participating agencies to bring an
          action to recover costs incurred by all of the participating agencies. An agency designated
          by the other participating agencies to bring an action pursuant to this section shall
          declare that authorization and its basis in the complaint, and shall itemize in the
         complaint the total amounts claimed under this section by each represented agency.
     (c) Any costs incurred by the Department of Forestry is suppressing any wildland fire
         originating or spreading from a prescribed burning operation conducted by the
         department pursuant to a contract entered into pursuant to Article 2(commencing with
         Section 4475) of Chapter 7 of Part 2 of Division 4 of the Public Resources Code shall
          not be collectable from any party to the contract, including any private consultant or
          contractor who entered into an agreement with that party pursuant to subdivision (d) of
          Section 4475.5 of that code, as provided in subdivision (a), to the extent that those costs
           were not incurred as a result of a violation of any provision of the contract.
     (d)This section applies to all areas of the state, regardless of whether primarily wildlands,
          sparsely developed, or urban.




November 2008
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 41 of 128


Power Line Fire Prevention Field Guide




Section 13009.1
Liability ofperson who negligently setsfire;Burden ofproof; Limitation
on use ofevidence.
(a) Any person (1) who negligently, or in violation of the law, sets a fire, allows a fire
    to be set or allows a fire kindled by him or her to escape onto any public or private
    property is liable for both of the following:
   (1) The cost of investigating and making any reports with respect to the fire.
   (2) The costs relating to accounting for that fire and the collection of any funds pursuant
        to Section 13009, including, but not limited to, the administrative costs of operating a
          fire suppression cost recovery program.
     The liability imposed pursuant to this paragraph is limited to the actual amount expended
     which is attributable to the fire.
(b) In any civil action brought for the recovery of costs provided in this section, the court in
    its discretion may impose the amount of liability for costs described in subdivision (a).
(c) The burden of proof as to liability shall be on the plaintiff and shall be by a preponderance
    of the evidence in an action alleging that the defendant is liable for costs pursuant to this
    section. The burden of proof as to the amount of costs recoverable shall be on the plaintiff
    and shall be by a preponderance of the evidence in any action brought pursuant to this
     section.
(d) Any testimony, admission, or any other statement made by the defendant in any proceeding
    brought pursuant to this section, or any evidence derived from the testimony, admission or
     other statement, shall not be admitted or otherwise used in any criminal proceeding arising
     out of the same conduct.
(e) The liability constitutes a debt of that person and is collectible by the person, or by the
    federal, state, county, public, or private agency, incurring those costs in the same manner
     as in the case of an obligation under a contract, expressed or implied.
(D This section applies in all areas of the state, regardless of whether primarily wildlands,
     sparsely developed, or urban.

Section 13009.5
Chargefor use ofinmate labor
Where the Department of Forestry and Fire Protection utilizes labor for fighting fires, the charge
for their use, for the purpose of Section 13009, shall be set by the Director of Forestry and Fire
Protection. In determining the charges, he or she may consider, in addition to costs incurred by
the department, the per capita cost to the state of maintaining the inmates.




 November2008
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 42 of 128

Power Lifie Fire Prevention Field Guide




                               Title 14, California Code of Regulations
Section 1250
Purpose
The purpose of Article 4 is to provide specific exemptions from: electric pole and tower
firebreak clearance standards, electric conductor clearance standards and to specify when and
where the standards apply.
Note: The Director of Cal Fire makes regulations that apply in State Responsibility Areas (SKA)
on mountainous, forest covered, brush covered, or grass covered lands.

Section 1251
Definitions
The following definitions apply to this article unless the context requires otherwise:
(a) "Conductor" means connector, a wire or a combination of wires, and/or any other
     appliance designed and manufactured for use in the transmission and distribution of
     electrical current.
(b)"Connector" means a device approved for energized electrical connections.
(c) "Duff means partially decayed leaves, needles, grass or other organic material
     accumulated on the ground.
(d)"Firebreak" means a natural or artificial barrier usually created by the removal or
     modification of vegetation and other flammable materials for the purpose of preventing
     the spread of fire.
(e) "Hot line tap or clamp connector" means a connector designed to be used with a
    grip-All Clamp stick (Shotgun) for connecting equipment jumper or tap conductors
   to an energized main line or running conductor.
CD "Outer Circumference" means the exterior surface of a pole or tree at ground level or a
    series of straight lines tangent to the exterior of the legs of a tower at ground level.
(g) "Self-supporting aerial cable" means an assembly of abrasion resistant insulated
    conductors supported by a messenger cable which is normally grounded, designed
    and manufactured to carry electrical current for installation on overhead pole lines
     or other similar overhead structures.
(h)"Tree wire" means an insulated conductor covered with a high abrasion resistant, usually
     non-metallic, outer covering, designed and manufactured to carry electrical current for
     installation on overhead pole lines or other similar overhead structures.




November2008
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 43 of 128

Power Line Fire Prevention Field Guide




Section 1252
Areas where PRC 4292, 4293 Apply in State Responsibility Areas.
The Director will apply PRC 4292-4296 in any mountainous land, forest-covered land,
brush-covered land or grass-covered land within State Responsibility Area unless specifically
exempted by 14 CCR, sections 1255 and 1257.
Note: Authority cited: Sections 4292 and 4293, Rublic Resources Code.
Reference : Sections 4125-4128, 4292, 4293, Public Resources Code.

     Section 1252.1
     OfftcUdArea Maps
     The official maps of State Responsibility Areas defined in 14 CCR 1220 are available for
     viewing and copying during normal business hours at the California Department of Forestry
     and Fire Protection, I4l6 Ninth Street, Sacramento, California, 95814, in the Fire Protection
     Section.

     When pursuant to PRC 4125-4128, the Board revises State Responsibility Area boundaries, the
     Director will forward a legal description of a boundary change(s) to the respective electric
     utility(s) serving the area(s).
     Note: Authority cited: Sections 4292, 4293 Public Resources Code.
     Reference: Sections 4125-4128, 4292, 4293, Public Resources Code.

     Section 1252.2
     Boundary Location - Roads Etc.
     Where the boundaries of areas described in 14, CCR 1252, are along roads, highways, streets,
     railroads, streams, canals or rivers, the actual boundary shall be the center-line of the course
     of such roads, highways, streets, railroads, streams, canals and rivers.
     Note: Authority cited: Sections 4292, 4293 Public Resources Code.
     Reference: Sections 4125-4128, 4292, 4293, Public Resources Code.
Section 1253
Time when PRC 4292-4296Apply
The minimum firebreak and clearance provisions of PRC 4292-4296 are applicable during the
declared California Department of forestry and Fire Protection fire season for a respective
county. The Director shall post the declaration on the official Department web site.
Note: Authority sited: Sections 4292-4293, Public Resources Code.
Reference: Sections 4125-4128, 4292 and 4293, Public Resources Code.




November 2008                                                                                    1-37
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 44 of 128

Power Line Fire Prevention Field Guide




Section 1254
Minimum Clearance Provisions PRC 4292
The firebreak clearances required by PRC 4292 are applicable within an imaginary cylindrical
space surrounding each pole or tower on which a switch, fuse, transformer or lightning arrester
is attached and surrounding each deadend or corner pole, unless such pole or tower is exempt
from minimum clearance requirements by provisions of 14, OCR, 1255 or PRC 4296. The radius
of the cylindroid is 3.1 m (10 feet) measured horizontally from the outer circumference of the
specified pole or tower with height equal to the distance from the intersection of the imaginary
vertical exterior surface of the cylindroid with the ground to an intersection with a horizontal
plane passing through the highest point at which a conductor is attached to such pole or tower.
Flammable vegetation and materials located wholly or partially within the firebreak space shall
be treated as follows:

(a) At ground level - remove flammable materials, including but not limited to, ground litter,
     duff and dead or desiccated vegetation that will allow fire to spread, and;
(b) From 0 - 2.4 m (0-8 feet) above ground level remove flammable trash, debris or other
     materials, grass, herbaceous and brush vegetation. All limbs and foliage of living trees shall
     be removed up to a height of 2.4 m (8 feet).
(c) From 2.4 m (8 feet) to horizontal plane of highest point of conductor attachment remove
     dead, diseased or dying limbs and foliage from living sound trees and any dead, diseased or
     dying trees in their entirety.

Section 1255
Exemptions to Minimum Clearance Provisions - PRC 4292
The minimum clearance provisions of PRC 4292 are not required around poles and towers,
including line junction, corner and dead end poles and towers:
(a) Where all conductors are continuous over or through a pole or tower; or
(b) Where all conductors are not continuous over or through a pole or tower, provided, all
    conductors and subordinate equipment are of the types listed below and are properly
    installed and used for the purpose for which they were designed and manufactured;
     (1) Compression connectors.
     (2) Automatic connectors.
     (3) Parallel groove connectors.
     (4) Hot line tap or clamp connectors that were designed to absorb any expansion or
         contraction by applying spring tension on the main line or running conductor and
           tap connector.
     (5) Fargo GA 300 series piercing connectors designed and manufactured
           for use with tree wire.
     (6) Flat plate connectors installed with not less than two bolts.
     (7) Tapered C-shaped member and wedge connectors.
     (8) Solid blade single-phase bypass switches and solid blade single-phase disconnect
           switches associated with circuit reclosers, sectionalizers and line regulators.
     (9) Equipment that is completely sealed and liquid filled.
     (10)Current limiting, non-expulsion fuses.
(c) On the following areas, if fire will not propagate thereon;
     (1) Fields planted to row crops.
     (2) Plowed or cultivated fields.
     (3) Producing vineyards that are plowed or cultivated.

November 2008                                                                                   1-38
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 45 of 128

Power Line Fire Prevention Field Guide




    (4) Fields in nonflammable summer fallow.
    (5) Irrigated pasture land.
    (6) Orchards of fruit, nut or citrus trees that are plowed or cultivated.
    (7) Christmas tree farms that are plowed or cultivated.
    (8) Swamp, marsh or bog land.
(d) Where vegetation is maintained less than 30.48 cm (12 inches) in height, is fire
    resistant, and is planted and maintained for the specific purpose of preventing
     soil erosion and fire ignition.

Section 1256
Minimum Clearance Provisions - PRC 4293
Minimum clearance required by PRC 4293 shall be maintained with the specified distances
measured at a right angle to the conductor axis at any location outward throughout an arc of
360 degrees.
Minimum clearance shall include:
(1) Any position through which the conductor may move, considering, among other things, the
     size and material of the conductor and its span length;
(2) Any position through which the vegetation may sway, considering, among other things, the
     climatic conditions, including such things as foreseeable wind velocities and temperature,
     and location, height and species of the vegetation.

Section 1257
Minimum Clearance Provisions - PRC 4293
The minimum clearance provisions of PRC 4293 are not required:
(a) Where conductors are;
     (1) Insulated tree wire, maintained with the high density, abrasion resistant outer covering
     intact, or,
     (2) Insulated self-supporting aerial cable, maintained with the insulation intact, or,
(b) On areas described in 14, CCR, 1255 (c);
(c) Except;
     (1) Dead and decadent or rotten trees, trees weakened by decay or disease, leaning trees
     and portions thereof that are leaning toward conductor(s) and any other growth which may
     fall across the conductor and break it are removed or trimmed to remove such hazard.
     (2) The trunk of any tree is not required to be removed when sound and living, and is the
     supporting structure to which conductorCs) are attached.
Section 1258
Tree Lines
When electric conductors and subordinate elements are fastened to living, sound trees,
commonly referred to as tree lines, the requirements of PRC 4292 and 4293 shall apply
the same as to a pole or tower line.




 November2008                                                                                  1-39
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 46 of 128

Power Line Fire Prevention Field Guide




                                          Figure 1-8
                                          PRC 4292
                                         14 COR 1251
                          Definition of Outer Circumference Examples
                                  (Plan View at Ground Level)




                                                                    10 Ft.


                                                         10 Ft.




                                                       Single Leg Tower
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 47 of 128

Power Line Fin Prevention Field Guide




  Northern Region

                       SitkiVM




                           TriBily



                       T«im«                                                                        Figure 1-9
                           Glras
                                           Bait*
            SUnaorin                                                           The minimum firebreak and clearance
                                                                               provisions of PRC 4292 - 4296 are applicable
                                     t    N«^a4a Y«b» Flam                     during the declared California Department of
                                                                               Forestry and Fire protection fire season for a
                                                                               respective county. The Director shall post the
                     BIB* Lak*                           FIt>*i*ii*
                                                                               declaration on the official Department web site.

           Cbbbi^

                                         >*Dl*           TulBBMne
                                                        (aU**ta«
             Saa Mat««                                                                       V
             Santa Ci u<

                                                           M«4bi aMv i|)*ta
                                                                   Mrrttd




                                                                 Kivuib-Kibc*
                                            A    .Saa Baaita
                                                                                    Talar*




                                                               K«n I.ait
                                                               ObitBB               ICtTB CBttBly
                                                                                                        Saa Brriiat4itt«


                                                                 Kanta Baibara
                                                                     f'snntv
                                                                                          Lb« AaMBt
                                                                                   BBBly \ CBunty


                                                                                                              RrveruBB




  Southern Region                                                                                             Kan Dirca




            Contract County



                                                                                                                                1-41
 November 2008
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 48 of 128

Power Line Fire Prevention Field Guide




                                               Figure 1-10
                                               PRC 4292
                                              14 OCR 1254
                                  Fire Break Clearance Requirements
                                         Around Poles and Towers



                                                          Highest Point of Conductor
    From 8feel to                                         Attachment(Top of Cylindroidai Space)
    Horizontal Plane
    of Highest Point of
    Conductor Attachment


    Remove Dead, Diseased
    or Dying Limbs and
    Foliage from Living.
    SoundTrees and Dead,




                                                                          From 0-8fe^ Above
                                                                          Ground Levei

                                                                           Remove Fiammable Trash,
                                                                           Debris or other Materials,
                                                                           Grass, Herbaclous and Brush
                                                                          Vegetation and Limbs and
                                                                          Foliage of Living Trees up to
                                                                          a Height of 8feet.
                                                                      Ground Level
                                                                      Remove Flammable Material
                                                  10* ^
                                                                      Outer Circumference of
                                                                      Pole(or Tower)
                                                       S— Ground Level
                                                         (Base of CyMoidal Space)

November2008                                                                                        1-42
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 49 of 128

Power Line Fire Prevention Field Guide




                                                                  Figure 1-11
                                                            PRC 4293
                                                           14 OCR 1256
                                                       Conductor Clearance




                                 Mid-Span
                                (See Detail • Elevailon View. Mid-Span)
       Pole or Tower                       Outer Edge ot
    '(See Delali - Elevailon •y            Conductor Clearance
       View at Pole or ToweO         (                     /■ Pole or Tower t



                    Ctmductora Displaced
                                                                        • Conductors al Rest




                                                          Outer Edge of
                                                         Conductor Oeaninca




              Remove outward from the c<mductorfora distance
              at least equal to the height of Ihe tallest tree, dead trees,                    Remove outward from the conductor (or a cBstarKe
              decadent or rotten trees, lorfted trees, trees weakened                          at least equal to the height of the talest tree, dead trees,
              by decay or disease and trees or portions Ihereot that                           decadent or rotten trees, forked trees, trees weakerted
              are leaning toward the conductor witich may contact the                          by deoay or disease and trees or portions thereof thai
              condu^or from the side or may fall on the conductor.                             are leaning toward the conductor Irom the side or may
                                                                                               Ian on the conductor.
                                            Required 4,6 or 10 Feet
                                            Conductor Clearance                                                                   Required 4, 6 or 10 Feet
                                                                                               'Vw              r^ianlaraw4
                                                                                                                Displaced       . CaiductorClearanca
                                                                                                                Conductors




                               Elevation View
                                                                                                             Elevation View
                            (At Pole or Tower)                                                                 (Mid^pan)




November 2008
     Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 50 of 128

  Power Line Fire Prevention Field Guide




                                                                                                               Figure 1-12
                       Slsklyou                             Modoc
                                                                                                                 PRC 4423
                                                                                         Burning Permits; Zones; Times

                                  Shasta
 Humboldt                                                     Lassen
                                                                                     ZONE &
                                                                                     At any time in ZONE B between May 1 and
                     Zone B                                                          the te the director declares, by proclamation,
                           Toha ma
                                                          Plumas
                                                                                     that hazardous fire conditions have abated for
                                           Butto
                                                                                     that year, or at any other time in ZONE B
                          Gfonn                                       Sierra
                                                                                     during any year the director has declared, by
       Mendocino                                             Nevada
                                                                                     proclamation, that unusual fire hazard condi
                              ColusaN                            Placer
                                                                                     tions exist in the area.

                                                              E! Dorado
              Sonoma



                                     Solano                   alevo

                                                   San                   Tuolumne
                                     Contra                                                   Mono
                                                Joaquin
                                     Costa


                                   Alameda          Stanislaus        \ Marlposa

                                       Santa
                                       Clara                Merced

                                                                          Madera


                                                                                     Fresno
                                                    San
                                                    Benho




                                              Mor)terey                                        Tulara




                                                                 San Luis
                                                                   Oblspo
ZONE A:
A person shall not burn any                                                                                                       Sen Bernardino
brush, stumps, logs, fallen timber,
                                                                     Santa Barbara
fallows, slash, grass covered land,
                                                                                                        Los Angeles
brush covered land, forest covered                                                        Ventura
                                                                                                                          Zone A
land, or other flammable material in
any state responsibility area receiving
fire protection by the department                                                                                Orange                 Riverside

contract, or upon federal lands
administered by the United States Department
of Agriculture or the Department of the                                                                                                             Imperil
                                                                                                                            San Diego
Interior, unless the person has a written permit
from the Department or its duly authorized
representative or the authorized federal officer
on the federal lands administered by the
United States Department of Agriculture or the
Interior and in strict accordance with the terms
of the permit at any time in ZONE A.

                                                                                                                                                              1-44
  November 2008
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 51 of 128

Power Line Fire Prevention Field Guide




                  General Order No. 95,(Public Utilities Commission)
This is a book containing a great many specific rules intended primarily to ensure safe
construction, maintenance, operation or use of overhead electrical lines. Utility personnel
must be intimately familiar with it.
Protection agency personnel should be generally familiar with it since, although they have
no responsibility for enforcing it, they can be of great help to the utilities by observing and
reporting to the utilities infractions such as broken insulators or crossarms, deformed structures,
sagging conductors, etc.

                                         Code of Federal Regulations
Section 261 - Prohibitions
Section 261.10
Occupancy and Use
The following are prohibited:
    (a) Constructing, placing or maintaining any kind of road, trail, structure, fence,
          enclosure, communication equipment, or other improvement without a permit.
Section 261.50
Orders
(a) The Chief, each Regional Forester, each Experiment Station Director, the Administrator of the
    Lake Tahoe Basin Management Unit and each Forest Supervisor may issue orders which
     close or restrict the use of described areas within the area over which he has jurisdiction. An
    order may close an area to entry or may restrict the use of an area by applying any or all of
    the prohibitions authorized in this subpart or any portion thereof.
(b) The Chief, each Regional Forester, each Experiment Station Director, the Administrator of the
    Tahoe Basin Management Unit and each Forest Supervisor may issue orders which close or
     restrict the use of any forest development road or trail.
(c) Each order shall:
    (1) For orders issued under paragraph (a) describe the area to which the order applies;
    (2) For orders issued under paragraph (b), describe the road or trail to which order applies;
     (3) Specify the times during which the prohibitions apply if applied only during limited times;
     (4) State each prohibition which is applied;
     (5) Be posted in accordance with Section 261.51.
(d) The prohibitions which are applied by an order are supplemental to the general prohibitions
     in Subpart A.
(e) An order may exempt any of the following persons from any of the prohibitions contained
     in the order:
     (1) Persons with a permit authorizing the otherwise prohibited act or omission. The issuing
     officer may include in any permit such conditions as he considers necessary for the
     protection or administration of the road, trail, or National Forest System or for the
      promotion of the health, safety, or welfare of its users.
     (2) Owners or lessees of land in the area.
     (3) Residents in the area.


November 2008                                                                                  1-45
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 52 of 128


Power Line Fire Prevention Field Guide




    (4) Any Federal, State, or local officer, or member of an organized rescue or fire fighting
    force in the performance of an official duty.
    (5) Persons engaged in a business, trade or occupation in the area.
    (6) It is prohibited to violate the terms or conditions of a permit issued under (e)(1).
    (7) Any person wishing to use a Forest development road or trail or a portion of the
    National Forest System, should contact the Forest Supervisor, Director, Administrator or
    District Ranger to ascertain the special restrictions which may be applicable thereto.
Section 261.52
Fire
When provided by an order, the following are prohibited:
(a) Building, maintaining, attending or using a fire, campfire or stove fire.
(b) Using an explosive.
(c) Smoking.
(d) Smoking, except inside a building or vehicle, or while seated in an area at least three feet in
     diameter that is barren or cleared of all flammable materials.
(e) Going into or being upon an area.
(0 Possessing, discharging or using any kind of fireworks or other Pyrotechnic device.
(g) Entering an area without any fire fighting tool prescribed by the order.
(h) Operating an internal combustion engine except on a road.
(i) Welding or operating acetylene or other torch with open flame.
(j) Operating or using any internal or external combustion engine on any timber-, brush- or
     grass- covered land, including trails traversing such land, without a spark arrester, maintained
     in effective working order, meeting either (i) Department of Agriculture, Forest Service
     Standard 5100-la; or (ii) the 80 percent efficiency level determined according to the
    appropriate Society of Automotive Engineers (SAE) recommended Practices J335 and J350.
(k) Violating any state law specified in the order concerning burning, fires or which is for the
     purpose of preventing, or restricting the spread of fires.
Note: Under this subsection (26l.52(k)) any or all of the state statutes and regulations quoted in
Parts I and II of Appendix B, as well as other state laws, may be adopted as federal regulations.


Local Ordinances
Local agencies may have more restrictive regulations. Check with your local fire department.
Terms and Conditions of Permits and Easements
These vary so widely depending on date of issuance, location, issuing authority and type of
use that no general statements regarding them are relevant. Some are quite restrictive while
others are so loose as to be almost meaningless. Most lie somewhere between the two extremes
but two are seldom alike. Employees of both utilities and fire agencies should obtain copies
of the specific permits and easements pertaining to the power lines for which they are
responsible and become thoroughly familiar with them. Copies or resumes of them
should be inserted in this Guide.




 November2008
Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 53 of 128




                                         Section 2
 o                             Non-Exempt
Clearance Required
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 54 of 128


Power Line Fire Prevention Field Guide                           Section 2: Non-Exempt Equipment



Universal Fuse




                                         Round pull ring




Figure 2-1
                                         Figure 2-2
Universal Fuse
                                         Universal Fuse, Fuse link.
                                         Expulsion end of fuse




Figure 2-3
Arm Mounted Cutout with Universal Fuse


November 2008                                                                              2-1
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 55 of 128


Power Line Fire Prevention Field Guide                  Section 2: Non-Exempt Equipment



Open Link Fuse




                          /

Figure 2-4
Arm Mounted Cutout with Open Link Fuse




                                               Figure 2-5
                                               Open Link Fuse




November 2008                                                                     2-2
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 56 of 128

Power Line Fire Prevention Field Guide                  Section 2: Non-Exempt Equipment



Open Link Fuse




Figure 2-6
Bushing Mounted Cutout
with Open Link Fuses




                                           Figure 2-7
                                           Close up of Open Link Fuses


November2008                                                                      2-3
    Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 57 of 128


Power Line Fire Prevention Field Guide                     Section 2:tion-Exempt Equipment



Enclosed Cutout w/ Universal Fuse




                                         Universal Fuse




Figure 2-8
Enclosed Cutouts                              Figure 2-9
                                              Open 4KV Cutout




 Figure 2-10
 Arm Mounted Enclosed Cutout with Universal Fuses

                                                                                      2-4
 November 2008
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 58 of 128


Power line Fire Prevention Field Guide                    Section 2: Non-Exempt Equipment




Solid Blade Disconnect




                                         m




Figure 2-11
Arm Mounted Cutout with Solid Blade Disconnect (closed position)




Figure 2-12
Arm Mounted Cutout with Solid Blade Disconnect(open position)

Note; Solid Blade Disconnects are exempt under certain conditions.
See pages 3-14, 3-15 and 3-16.

November 2008                                                                       2-5
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 59 of 128

Power Line Fire Prevention Field Guide                 Section 2:Non-Exempt Equipment




Solid Blade Disconnects




                                     Figure 2-13
            Solid Blade Disconnects




Note: Solid Blade Disconnects
are exempt under certain
conditions. See pages 3-14,
3-15 and 3-16


November 2008                                                                   2-6
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 60 of 128


Power Line Fire Prevention Field Guide                           Section 2: Non-Exempt Equipment




Solid Blade Disconnect




                 Figure 2-14                                       Z^X
                 A. Solid Blade Bypass Disconnect in Open Position

                 B. Arm Mounted Cutout with Non-Expulsion Fuse



November 2008                                                                              2-7
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 61 of 128


Power Line Fire Prevention Field Guide                           Section 2:Son-Exempt Equipment




In-Line Disconnect




                                         Figure 2-15
                                         In-Line Disconnect (closed position)




           Figure 2-16
           In-Line Disconnects (closed position)


           Note: In-Line Disconnects are exempt under certain conditions.
           See pages 3-14, 3-15 and 3-16.

November 2008                                                                              2-8
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 62 of 128

Power Line Fire Prevention Field Guide                      Section 2: Non-Exempt Equipment



In-Line Disconnect




Figure 2-17
lln-Llne Disconnect (open position)




Figure 2-18
In-Line Disconnects (open position)


(Mote: In-Line Disconnects are exempt under certain conditions.
See pages 3-14, 3-15 and 3-16.

November 2008                                                                         2-9
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 63 of 128

Power Line Fire Prevention Field Guide                              Section 2: Non-Exempt Equipment



Lightning Arrester




              Figure 2-19
               Arm Mounted Lightning Arrester (with Cable Riser and Universal Fuses)




                                         Figure 2-20
                                         Lightning Arrester (with Recloser)

November2008                                                                                 2-10
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 64 of 128

Power Line Fire Prevention Field Guide                 Section 2:Non-Exempt Equipment




Lightning Arrester




Figure 2-21
Lightning Arrester




Figure 2-22
 Lightning Arrester



November 2008                                                                  2-11
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 65 of 128


Power Line Fire Prevention Field Guide                          Section 2: Non-Exempt Equipment



Non-Porcelain Lightning Arrester




                                                  Figure 2-23
                            Non-Porcelain Lightning Arrester




                  Figure 2-24
                  Non-Porcelain Lightning Arrester

                                                                                         2-12
November 2008
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 66 of 128

Power Line Fire Prevention Field Guide                     Section 2:Non-Exempt Equipment



Lightning Arrester




Figure 2-25
Transformer Mounted Lightning Arrester
A. Conventional
     Transformer

B. Bushing Mounted
   Liquid Filled Fuse
C. Lightning Arresters



                                             Figure 2-26
                                             Gapped Lightning Arrester


November 2008                                                                      2-1$
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 67 of 128

Power Line Fire Prevention Field Guide                  Section 2: Non-Exempt Equipment



Lightning Arrester




Figure 2-27
Lightning Arrester




                                          Figure 2-28
                                          Lightning Arrester




                                                                                 2-14
November 2008
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 68 of 128

Power Line Fire Prevention Field Guide                                  Section 2: Non-Exempt Equipment



Hot Tap Clamp


                                    f)
                                                a




                                                   D
Figure 2-29
Hot Tap Clamps




                                Compare with exempt
                                hot tap clamps on page 3-21




Figure 2-30                                                   Figure 2-31
Hot Tap Clamps                                                Threads


 Note: Some Hot Tap Clamps are exempt. See page 3-21.

November 2008                                                                                    2-15
    Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 69 of 128


Power Line Fire Prevention Field Guide                           Section 2: Non-Exempt Equipment



Split Bolt Connector




     Figure 2-32
     Split Bolt Connectors (various sizes)




Figure 2-33
Split Bolt Connector




                                             Figure 2-34
                                             Split Bolt Connectors
 Note: Some Split Bolt Connectors are exempt. See page 3-24.

                                                                                          2-16
 November 2008
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 70 of 128


Power Line Fire Prevention Field Guide                 Section 2:Non-Exempt Equipment



Other Connectors




Figure 2-S5
Fargo Connector




                                                     Figure 2-36
                                                     Fargo Connector




Figure 2-37
LM Connector


November 2008                                                                  2-17
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 71 of 128


Power Line Fire Prevention Field Guide                                       Section 2: Non-Exempt Equipment



Grasshopper Air Switch




                                                   \
                                         \



                                         Figure 2-38
                                         Grasshopper Air Switch (closed position)




                                         Figure 2-39
                                         Grasshopper Air Switch (open position)




November 2008                                                                                         2-18
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 72 of 128


Power Line Fire Prevention Field Guide                        Section 2: Non-Exempt Equipment



Transmission Air Switch




                  5
                                         y ">1




          Figure 2-40
          Transmission Air Switch, Pole Mounted 60kV (closed position)




November 2008                                                                          2-19
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 73 of 128


Power Line Fire Prevention Field Guide                           Section 2: Non-Exempt Equipment



Transmission Air Switch




                                                            JZ




Figure 2-41                                   Figure 2-42
Transmission Air Switches                     Transmission Air Switches
Tower Mounted (closed position)               Pole Mounted (closed position)




                                         Figure 2-43
                                         Transmission Air Switches
                                         Tower Mounted (open position)


November 2008                                                                             2-20
Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 74 of 128




                                         Section 3
                                              Exempt
Clearance Not Required
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 75 of 128

Power Line Fire Prevention Field Guide                                 Section 3- Exempt Equipment



Non-Expulsion Fuse

                                         p




Figure 3-1
Arm Mounted Cutout with
Non-Expulsion Fuse
                                             Figure 3-2
                                             Arm Mounted Cutout
                                             with Non-Expulsion Fuse




Figure 3-3
 Arm Mounted Cutout with Non-Expulsion Fuses

November 2008                                                                                3-1
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 76 of 128


Power Line Fire Prevention Field Guide                          Section 3- Exempt Equipment



Non-Expulsion Fuse




Figure 3-4
Bushing Mounted Cutout with
Non-Expulsion Fuse




                                         Figure 3-5
                                         Bushing Mounted Cutout with
                                         Non-Expulsion Fuses




November 2008                                                                         3-2
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 77 of 128

Power Line Fire Prevention Field Guide                            Section 3:Exempt Equipment



Energy Limiting Fuse




Figure 3-6                               Figure 3-7
Also Fits "Open Link" Cutouts            Also Fits "Clip Style" Cutouts




Figure 3-8
Available in 11 1/2" and 8" sizes
                                                            Figure 3-9
                                                            Fault Indicator Cap
                                                            Indicator orange ban
                                                            under blue cap




November2008                                                                           3-3
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 78 of 128

Power Line Fire Prevention Field Guide                      Section 3'- Exempt Equipment



Liquid Filled Fuse




Figure 3-10
Arm Mounted Cutout with Liquid Filled Fuse




                                                                             ,//



                                                                            \



                                             Figure 3-11
                                             Liquid Filled Fuse


November 2008                                                                      3-4
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 79 of 128

Power Line Fire Prevention Field Guide                     Section 3:Exempt Equipment



Liquid Filled Fuse




Figure 3-12
Over head Conventional Transformer
with Bushing Mounted Cutout and
Liquid Filled Fuse




                                             Figure 3-13
                                             Liquid Filled Fuse


November 2008                                                                   S-5
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 80 of 128

Power Line Fire Prevention Field Guide                    Section 3:Exempt Equipment



SMU-20 Fuse




Figure 5-/4
Arm Mounted Cutout
with SMU-20 Fuses
                                           Figure 3-15
                                           SMU-20 Fuse - Detail




Figure 3-i6
Arm Mounted Cutout with SMU-20 Fuses


November 2008                                                                  3-6
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 81 of 128

Power Line Fire Prevention Field Guide                   Section 3'- Exempt Equipment



S&C Fault Tamer Fuse




Figure 3-17
Arm Mounted Cutout with S&C Fault Tamer Fuse




                                                                \
Figure 3-18
S&C Fault Tamer Fuse (Closed)
                                          Figure 3-19
                                          S&C Fault Tamer Fuse (Open)


November 2008                                                                   3-7
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 82 of 128

Power Line Fire Prevention Field Guide                                        Section 3- Exempt Equipment



600 Amp KPF Air Switch




                                                                                       A. V—^'
                                                                                      f


                                         Figure 3-20
                                         600 Amp KPF Air Switch, Triangular
                                         Construction (closed position)


                                                       Note: Exemption does not apply
                                                         in SDG&E's Service Territory


                                                          11^Sempra Energy utiiKy*




                                         Figure 3-21
                                         600 Amp KPF Air Switch, Triangular
                                         Construction (open position)



November2008                                                                                        3-8
    Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 83 of 128

Power Line Fire Prevention Field Guide                              Section 3:Exempt Equipment



600 Amp KPF Air Switch



                                          4t


Figure 3-22
600 Amp KPF Air Switch, Crossarm Construction (closed position)
with Arcing Horns and Snuffers
                                             Note: Exemption does not apply
                                               in SDG&E's Service Territory
                                                      SDGf
                                                 \   Sempra Energy utiiv*




Figure 3-23
600 Amp KPF Air Switch, Crossarm Construction (closed position)
without Arcing Horns or Snuffers

November 2008                                                                            3-9
    Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 84 of 128

Power Line Fire Prevention Field Guide                    Section 3:Exempt Equipment



Underarm Sidebreak Switch




Figure 3-24
600 Amp Underarm Sidebreak Switch
(open position)


                                         Figure 3-25
                                          Open Unit


                                         Figure 3-26
                                         Closed Unit




Figure 3-27
600 Amp Underarm Sidebreak Switch (closed position))

November 2008                                                                 3-10
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 85 of 128

Power Line Fire Prevention Field Guide                                    Section 3'- Exempt Equipment



S&C Underarm Side-Break Switch




Figure 3-28
S&C 600 AmpUnderarm Side-Break Switch (closed position)




                                    Figure 3-29
                                    S&C 600 Amp Underarm Side-Break Switch (closed position)

November 2008                                                                                   3-JI
    Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 86 of 128

Power Line Fire Prevention Field Guide                      Section 3- Exempt Equipment



S&C Omni-Ruptor Switch




Figure 3-50
S&C Omni-Ruptor Switch, Triangular Construction (open position)




                                                               Figure 3-32
                                                               Closed Unit




Figure 3-31
S&C Omni-Ruptor Switch, Tangent Construction (closed position)

Note: Upright version of Underarm Sidebreak Switch

November 2008                                                                    3-12
    Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 87 of 128

Power Line Fire Prevention Field Guide                     Section 3- Exempt Equipment



S&C Scada-Mate Switch




               Figure 3-33
               S&C Scada-Mate Switch




               Figure 3-34               Figure 3-35
               Open Position             CLosed Position
               Indicator Green           Indicator Red
               Letter "0" visible




November 2008                                                                   3-13
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 88 of 128

Power Line Fire Prevention Field Guide                         Section 3:Exempt Equipment



Recloser




                                                          ©
                                                          Note: Only when used
                                                          with Reclosers,
Figure 3-36                                               Sectionalizers
Recloser with In-Line Disconnects (open position)         (page 3-15) or Voltage
                                                          Regulators (page 3-16),
                                                          In-Line Disconnects
                                                          and Solid Blade
                                                          Disconnects are
                                                          exempt.




Figure 3-37
Recloser with Solid Blade Disconnects (closed position)

November 2008                                                                      3-14
    Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 89 of 128

Power Line Fire Prevention Field Guide                                       Section 3:Exempt Equipment



Sectionalizer




                                         Figure 3-58
                                         Sectionalizer with Solid Blade Disconnects




 Note: Only when used with
 Sectionalizers, Reclosers
 (page 3-14) or Voltage
 Regulators (page 3-16), In-line
 Disconnects and Solid Blade
 Disconnects are exempt.




                                                       Figure 3-39
                                                       Sectionalizer


November 2008                                                                                    3-15
    Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 90 of 128

Power Line Fire Prevention Field Guide                          Section 3:Exempt Equipment



Voltage Regulator




                                                 Note: Only when used with
                                                 Reclosers,(page 3-14)
                                                 Sectionalizers,(page 3-15),
                                                 or Voltage Regulators, In-Llne
                                                 Disconnects and Solid Blade
                                                 Disconnects are exempt




Figure 5-40
Voltage Regulator with Solid Blade Disconnects




                                         1


Figure 3-41
Voltage Regulator

November 2008                                                                       5-16
    Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 91 of 128


Power Line Fire Prevention Field Guide                    Section 3:Exempt Equipment



Capacitor Bank




Figure 3-^2
Capacitor Bank




                                         Figure 3-43
                                         Capacitor Unit




 November 2008                                                                3-17
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 92 of 128


Power Line Fire Prevention Field Guide                    Section 3;Exempt Equipment



Transformer




Figure 3-44
Self-Protected Transformer
(no external cutouts or fuses)




                                          Figure 3-45
                                          Conventional Transformer
                                          with Exempt Fuses


November 2008                                                                 3-18
    Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 93 of 128

Power Line Fire Prevention Field Guide                                      Section 3:Exempt Equipment



Parallel Groove Connectors




                                                      Figure 3-47
                                                      Copper Parallel Groove Connectors

      FIgure3-46
      Parallel Groove Connectors




                                         FIgure3-48
                                         Parallel Groove Connectors on Jumpers


November2008                                                                                    3-19
    Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 94 of 128

Power Line Fire Prevention Field Guide                    Section 3:Exempt Equipment



Parallel Groove Connectors




Figure 3-49
Transmission Deadend with Parallel Groove Connectors




November 2008                                                                 3-20
    Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 95 of 128

Power Line Fire Prevention Field Guide                         Section 3- Exempt Equipment




Hot Tap Clamp




                                                     Q




                                         I
Figure 3-50
Hot Tap Clamps




        \
                                             \
                                                 Figure 3-51
                                                 Compare with non-exempt
                                                 hot tap clamps on page 2-15




                                                 Figure 3-52
                                                 Hot Tap Clamps on Line

Note: Some Hot Tap Clamps are non-exempt. See page 2-15

November2008                                                                        3-21
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 96 of 128

Power Line Fire Prevention Field Guide                   Section 3:Exempt Equipment



Piercing Tap Clamp




Figure 3-53
Piercing Hot Tap Clamp on Tree Wire




Figure 3-54
Piercing Hot Tap Clamp - Detail


November 2008                                                                3-22
    Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 97 of 128

Power Line Fire Prevention Field Guide                                   Section 3:Exempt Equipment



Tree Wire


                z




                                                                    /
                                                              N.;




                                            Tree Wire
                                            Insulation
                                                             ^           .             t
     Mastic
    Sealant
                       [0                      Tree Wire
                                                                    Tre^Wire           ^


                                                                     «-4— Tie Wire End




           Parallel
           Groove
          Connector
                                         Fargo Hot
                                         Tap Clamp

Figure 3-55
Tree Wire Detail



                                                           Figure 3-56
                                                           Tree Wire Tie Wire


November 2008                                                                                3-23
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 98 of 128

Power Line Fire Prevention Field Guide                                    Section 3:Exempt Equipment



Idle Split Bolt Connectors




Figure 3-57
Idle Split Bolt Connectors




                                         Figure 3-58
                                         Close Up of Non-exempt Split Bolt
                                         and Copper Parallel Groove Connector


Note: Split bolts are ONLY exempt when idle on the line.
See page 2-15 for non-exempt split bolts.

November2008                                                                                  3-24
    Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 99 of 128

Power Line Fire Prevention Field Guide                         Section 3:Exempt Equipment



Bolted Wedge Connectors




Figure 3-59
Bolted Wedge Connector




                                         Figure 3-60
                                         Fired Wedge Connectors on Line




Figure 3-61
Fired Wedge Connectors

November 2008                                                                      3-25
  Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 100 of 128

Power Line Fire Prevention Field Guide                   Section J;Exempt Equipment



Compression Connectors

    Figure 3-62
   H-Type Compression Connector
   (not compresses)




                                                        Figure 3-63
                                                        Copper Compression
                                                        Connector,(compressed)




                        •'■ V /          .   /■
                         ■ i/Q £T.--i-r) Acs:' '




Figure 3-64
H-Type Compression Connector
(compresses)




November 2008                                                                3-26
    Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 101 of 128

Power Line Fire Prevention Field Guide                    Section 3:Exempt Equipment



Bolted Flat Plate Connector




Figure 3-65
Transmission Vertical Deadend
with Bolted Flat Plate Connector




Figure 3-66
Bolted Flat Plate Connector


November 2008                                                                 3-27
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 102 of 128

Power Line Fire Prevention Field Guide                    Section 3- Exempt Equipment



Automatic Deadend




Flgure 3-67
Automatic Deadends




Figure 3-68
Automatic Deadends with
Suspension Insulators




                                            Figure 3-69
                                            Automatic Deadends Attached to
                                            Pole and Crossarm


November 2008                                                                  3-28
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 103 of 128

Power Line Fire Prevention Field Guide                        Section 3- Exempt Equipment




Splices




                                         Figure 3-71
                                         Compressed Line Splice




                                         Figure 3-72
                                         Compressed Line Splice




Figure 3-70
Line Splices




                                                          Figure 3-74
                                                          Automatic Line Splice
                                                          Installed on Line


Figure 3-73
Automatic Line Splices


November 2008                                                                      3-29
Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 104 of 128




                                 Section 4
                              Construction
  Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 105 of 128


Poiver Line Fire Prevention Field Guide                     Section 4: Construction




Distribution Construction




Figure 4-1
Vertical Angle




Figure 4-2
Triangular

November2008                                                                  4-1
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 106 of 128

Power Line Fire Prevention Field Guide                       Section 4: Construction




Distribution Construction




Figure 4-3
Alley Arm




                                 Figure 4-4
                                 Crossarm (Tangent)




November 2008                                                                  4-2
  Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 107 of 128


Power Line Fire Prevention Field Guide                      Section 4: Construction




Distribution Construction




Figure 4-5
Tangent Crossarm with Deadend Tap (T-Tap)




Figure 4-6
Crossarm Deadend Corner (Line and Buck)



November 2008                                                                 4-3
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 108 of 128


Power Line Fire Prevention Field Guide                               Section 4: Construction




Distribution Construction




Figure 4-7
Crossarm Double Deadend




                                         Figure 4-8
                                         Triangular Double Deadend

November 2008                                                                          4-4
  Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 109 of 128

Power Line Fire Prevention Field Guide                                  Section 4: Construction




Distribution Construction




Figure 4-9
Cable Riser with Cable
Terminator




                                         Figure 4-10
                                         Cable Riser with Cable Terminator


November2008                                                                              4-5
  Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 110 of 128


Power Line Fire Prevention Field Guide                                  Section 4: Construction




Distribution Construction




                 Figure 4-11
                 Line Opener




                                         Figure 4-12
                                         Long Span Conductor Spreader

November 2008                                                                             4-6
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 111 of 128


Power Line Fire Prevention Field Guide                      Section 4: Construction




Distribution Construction




Figure 4-13
Vibration Damper




Figure 4-14
Vibration Damper




November2008                                                                  3-7
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 112 of 128


Power Line Fire Prevention Field Guide                      Section 4: Construction




Animal and Raptor Protection




                       J
                       Figure 4-15
                       Insulated Conductor Covering




                        Figure 4-16
                        Raptor Perch



November 2008                                                                 4-8
  Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 113 of 128


Power Line Fire Prevention Field Guide                         Section 4: Construction




Animal and Raptor Protection




                                         w




Figure 4-17
Anti-Perch Guard




                                                 Figure 4-19
                                                 Close up of Owl
                                                 on Crossarm


                                    m
Figure 4-18
Anti-Perch Owl


November 2008                                                                    4-9
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 114 of 128

Power Line Fire Prevention Field Guide                                  Section 4: Construction




Animal and Raptor Protection




                          Figure 4-20
                          Squirrel Guard




                                           Figure 4-21
                                           Close up of Squirrel Guard


November 2008                                                                           4-10
  Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 115 of 128


Power Line Fire Prevention Field Guide                        Section 4: Construction




Animal and Raptor Protection




Figure 4-22
Raptor Protector Insulator and Wire Cover




                                                          1
Figure 4-23                                 Figure 4-24
Close up of Insulator and Wire Cover        Bushing Covers




November 2008                                                                 4-11
  Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 116 of 128


Power Line Fire Pmention Field Guide                        Section 4: Construction




Transmission Construction




Figure 4-25                            Figure 4-26
Figure Four (4)                        Vertical Post




Figure 4-27
Triangular Post

November 2008                                                                4-12
  Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 117 of 128

Power Line Fire Prevention Field Guide                       Section 4: Construction




Transmission Construction




                                                         m




                              Figure 4-28
                              Triangular Configuration




                              Figure 4-29
                              Gull Wing


November2008                                                                  4-13
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 118 of 128

Power Line Fire Prevention Field Guide                       Section 4: Construction




Transmission Construction




Figure 4-30
Suspension Tower
                                               Figure 4-31
                                               Close up of Suspension
                                               Insulators




November 2008                                                                 4-14
  Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 119 of 128

Power Line Fire Prevention Field Guide                            Section 4: Construction




Transmission Construction




Figure 4-32
Deadend Tower




                                         Figure 4-33
                                         Close up of Deadend Insulators



November 2008                                                                      4-15
  Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 120 of 128


Power Line Fire Prevention Field Guide                            Section 4: Construction




Transmission Construction




                                         N         Figure 4-35
                                              V vl Close up of Static Line

Figure 4-34
Tangent Transmission Tower with Static Line




November 2008
Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 121 of 128




                                         Section 5
  Bulletins/Correspondence
Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 122 of 128




                                         Section 6
  List of Figures/Glossary of Terms
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 123 of 128

Power Line Fire Prevention Field Guide




                                     List of Photographs and Figures
Section 1: Introduction
Fugure 1-1: Electrical Power System                                                   1-3
Figure 1-2: Major California Utility Companies                                        1-4
Figure 1-3: California Interagency Fire Safety Inspection Legal Notice
               (FS 5100-209 and CDF LE-38)                                           1-15
Figure 1-4: California Interagency Fire Safety Inspection Legal Notice(CDF LE-38A)   l-l6
Figure 1-5 (front): Notice of Defensible Space Inspection Instructions               1-17
Figure 1-5 (back): Notice of Defensible Space Inspection                             1-18
Figure 1-7: Notice of Defensible Space Inspection                                    1-18
Figure 1-6: Non-Exempt Pole Identification - Southern California Edison              1-19
Figure 1-7: Non-Exempt Pole Identification - Pacific Gas & Electric                  1-19
Figure 1-8: Definition of Outer Circumference Examples                               1-40
Figure 1-9: Time of Year by Location when Powerline Hazard Reduction
            Standards are Applicable                                                 1-41
Figure 1-10: Fire Break Clearance Requirements Around Poles and Towers               1-42
Figure 1-11: Conductor Clearance                                                     1-43
Figure 1-12: Burning Permits; Zones; Times                                           1-44
Section 2: Non-Exempt Equipment
Figure 2-1: Universal Fuse                                                            2-1
Figure 2-2: Universal Fuse - Detail                                                   2-1
Figure 2-3: Arm Mounted Cutout with Universal Fuse                                    2-1
Figure 2-4: Arm Mounted Cutout with Open Link Fuse                                    2-2
Figure 2-5: Open Link Fuse                                                            2-2
Figure 2-6: Bushing Mounted Cutout with Open Link Fuse                                2-3
Figure 2-7: Close up of Open Link Fuse                                                2-3
Figure 2-8: Enclosed Cutouts                                                          2-4
Figure 2-9: Open 4KV Cutout                                                           2-4
Figure 2-10: Arm Mounted Enclosed Cutout with Universal Fuses                         2-4
Figure 2-11: Arm Mounted Cutout with Solid Blade Disconnect (closed)                  2-5
Figure 2-12: Arm Mounted Cutout with Solid Blade Disconnect(open)                     2-5
Figure 2-13: Solid Blade Disconnects                                                  2-6
Figure 2-14: Solid Blade Disconnect                                                   2-7
Figure 2-15: In-Line Disconnect (closed)                                              2-8
Figure 2-l6: In-Line Disconnects (closed)                                             2-8
Figure 2-17: In-Line Disconnect(open)                                                 2-9
Figure 2-18: In-Line Disconnects (open)                                               2-9
Figure 2-19: Arm Mounted Lightning Arrester (with Cable Riser and Universal Fuses)   2-10
Figure 2-20: Lightning Arrester (with Recloser)                                      2-10
Figure 2-21: Lightning Arrester                                                      2-11
Figure 2-22: Lightning Arrester                                                      2-11
Figure 2-23: Non-Porcelain Lighting Arrester                                         2-12
Figure 2-24: Non-Porcelain Lighting Arrester                                         2-12
Figure 2-25: Transformer Mounted Lightning Arrester                                  2-13
Figure 2-26: Gapped Lightning Arrester                                               2-13
Figure 2-27: Lightning Arrester                                                      2-14
Figure 2-28: Lightning Arrester                                                      2-14
Figure 2-29: Hot Tap Clamps                                                          2-15

November2008                                                                         6-1
  Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 124 of 128

Power Line Fire Prevention Field Guide




Figure 2-30: Hot Tap Clamps                                             2-15
Figure 2-31: Threads                                                    2-15
Figure 2-32: Split Bolt Connectors (various sizes)                      2-l6
Figure 2-33: Split Bolt Connector                                       2-l6
Figure 2-34: Split Bolt Connectors                                      2-16
Figure 2-35: Fargo Connector                                            2-17
Figure 2-36: Fargo Connector (close up)                                 2-17
Figure 2-37: LM Connector                                               2-17
Figure 2-38: Grasshopper Air Switch (closed)                            2-18
Figure 2-39: Grasshopper Air Switch (open)                              2-18
Figure 2-40: Transmission Air Switch, Pole Mounted 60kV (closed)        2-19
Figure 2-41: Transmission Air Switches Tower Mounted (closed)           2-20
Figure 2-42: Transmission Air Switches Pole Mounted (closed)            2-20
Figure 2-43: Transmission Air Switches Tower Mounted (open)             2-20
Section 3: Exempt Equipment
Figure 3-1: Arm Mounted Cutout with Non-Expulsion Fuse                   3-1
Figure 3-2: Arm Mounted Cutout with Non-Expulsion Fuse     ^             3-1
Figure 3-3: Arm Mounted Cutout with Non-Expulsion Fuses                  3-1
Figure 3-4: Bushing Mounted Cutout with Non-Expulsion Fuse               3-2
Figure 3-5: Bushing Mounted Cutout with Non-Expulsion Fuse               3-2
Figure 3-6: Energy Limiting Fuse with Open Link Cutout                   3-3
Figure 3-7: Energy Limiting Fuse with Clip Style Cutout                  3-3
Figure 3-8: Energy Limiting Fuse                                         3-3
Figure 3-9: Energy Limiting Fuse Fault Indicator Cap                     3-3
Figure 3-10: Arm Mounted Cutout with Liquid Filled Fuse                  3-4
Figure 3-11: Liquid Filled Fuse                                          3-4
Figure 3-12: Bushing Mounted Cutout with Liquid Filled Fuse              3-5
Figure 3-13: Liquid Filled Fuse                                          3-5
Figure 3-14: Arm Mounted Cutout with SMU-20 Fuses                        3-6
Figure 3-15: SMU-20 Fuse - Detail                                        3-6
Figure 3-16: Arm Mounted Cutout with SMU-20 Fuses                        3-6
Figure 3-17: Arm Mounted Cutout with S&C Fault Tamer Fuse                3-7
Figure 3-18: S&C Fault Tamer Fuse (closed)                               3-7
Figure 3-19: S&C Fault Tamer Fuse (open)                                 3-7
Figure 3-20: 600 Amp KPF Air Switch, Triangular Construction (closed)    3-8
Figure 3-21: 600 Amp KPF Air Switch, Triangular Construction (open)      3-8
Figure 3-22: 600 Amp KPF Air Switch, Crossarm Construction (closed)
             with arcing horns & snuffers                                3-9
Figure 3-23: 600 Amp KPF Air Switch, Crossarm Construction (closed)
             without arcing horns or snuffers                            3-9
Figure 3-24: 600 Amp Underarm Sidebreak Switch (open)                   3-10
Figure 3-25: Open Unit                                                  3-10
Figure 3-26: Closed Unit                                                3-10
Figure 3-27: 600 Amp Underarm Sidebreak Switch (closed)                 3-10
Figure 3-28: S&C 600 Amp Underarm Sidebreak Switch (open)               3-11
Figure 3-29: S&C 600 Amp Underarm Sidebreak Switch (closed)             3-11
Figure 3-30: S&C Omni-Ruptor Switch, Triangular Construction (open)     3-12
Figure 3-31: S&C Omni-Ruptor Switch, Tangent Construction (closed)      3-12
Figure 3-32: Closed Unit                                                3-12


November2008                                                            6-2
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 125 of 128

Power Line Fire Prevention Field Guide




Figure 3-33: S&C Scada-Mate Switch                                                    3-13
Figure 3-340pen Position                                                              3-13
Figure 3-35: Closed Position                                                          3-13
Figure 3-36: Recloser with In-Line Disconnects (open)                                 3-14
Figure 3-37: Recloser with Solid Blade Disconnects (closed)                           3-14
Figure 3-38: Sectionalizer with Solid Blade Disconnects                               3-15
Figure 3-39: Sectionalizer                                                            3-15
Figure 3-40: Voltage Regulator with Solid Blade Disconnects                           3-l6
Figure 3-41: Voltage Regulator                                                        3-l6
Figure 3-42: Capacitor Bank                                                           3-17
Figure 3-43: Capacitor Unit                                                           3-17
Figure 3-44: Self-Protected Transformer                                               3-18
Figure 3-45: Conventional Transformer with Exempt Fuses                               3-18
Figure 3-46: Parallel Groove Connectors                                               3-19
Figure 3-47: Parallel Groove Connectors - Copper                                      3-19
Figure 3-48: Parallel Groove Conectors on Jumpers                                     3-19
Figure 3-49: Transmission Deadend with Parallel Groove Connectors                     3-20
Figure 3-50: Hot Tap Clamps                                                           3-21
Figure 3-51: Hot Tap Clamps Ears                                                      3-21
Figure 3-52 Hot Tap Clamps on Line                                                    3-21
Figure 3-53: Piercing Hot Tap Clamp on Tree Wire                                      3-22
Figure 3-54: Piercing Hot Tap Clamp - Detail                                          3-22
Figure 3-55: Tree Wire - Detail                                                       3-23
Figure 3-56: Tree Wire Tie Wire                                                       3-23
Figure 3-57: Idle Split Bolt Connectors                                               3-24
Figure 3-58: Close up of Non-exempt Split Bolt and Copper Parallel Groove Connector   3-24
Figure 3-59: Bolted Wedge Connector                                                   3-25
Figure 3-60: Fired Wedge Connector on Line                                            3-25
Figure 3-61: Fired Wedge Connectors                                                   3-25
Figure 3-62: H-Type Compression Connectors (not compressed)                           3-26
Figure 3-63 Copper Compression Connector (compressed)                                 3-26
Figure 3-64: H-Type Compression Connector (compressed)                                3-26
Figure 3-65: Transmission Vertical Deadend with Bolted Flat Plate Connector           3-27
Figure 3-66: Bolted Flat Plate Connector                                              3-27
Figure 3-67: Automatic Deadends                                                       3-28
Figure 3-68; Automatic Deadends with Suspension Insulators                            3-28
Figure 3-69: Automatic Deadends Attached to Pole and Crossarm                         3-28
Figure 3-70: Line Splices                                                             3-29
Figure 3-71: Compressed Line Splice                                                   3-29
Figure 3-72 Compressed Line Splice                                                    3-29
Figure 3-73: Automatic Line Splices                                                   3-29
Figure 3-74: Automatic Line Splice                                                    3-29
Section 4: Construction
Figure 4-1: Vertical Angle                                                             4-1
Figure 4-2: Triangular
Figure 4-3: Alley Arm                                                                  ^"2
Figure 4-4: Crossarm (Tangent)
Figure 4-5: Tangent Crossarm with Deadend Tap (T-Tap)                                  4-3
Figure 4-6: Crossarm Deadend Corner (Line and Buck)                                    4-3

November 2008
  Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 126 of 128

Power Line Fire Prevention Field Guide




Figure 4-7: Crossarm Double Deadend                                   4-4
Figure 4-8: Triangular Double Deadend                                 4-4
Figure 4-9: Cable Riser with Cable Terminator                         4-5
Figure 4-10: Cable Riser with Cable Terminator                        4-5
Figure 4-11: Line Opener                                              4-6
Figure 4-12: Long Span Conductor Spreader                             4-6
Figure 4-13: Vibration Damper                                         4-7
Figure 4-14: Vibration Damper                                         4-7
Figure 4-15: Insulated Conductor Covering                             4-8
Figure 4-16: Raptor Perch                                             4-8
Figure 4-17: Anti-Perch Guard                                         4-9
Figure 4-18: Anti-Perch Owl                                           4-9
Figure 4-19: Close up of Owl on Crossarm                              4-9
Figure 4-20: Squirrel Guard                                          4-10
Figure 4-21: Close up of Squirrel Guard                              4-10
Figure 4-22: Raptor Protector with Wire Cover                        4-11
Figure 4-23: Close uo of Insulator and Wire Cover                    4-11
Figure 4-24: Bushing Cover                                           4-11
Figure 4-25: Figure Four (4)                                         4-12
Figure 4-26: Vertical Post                                           4-12
Figure 4-27: Triangular Post                                         4-12
Figure 4-28: Triangular Configuration                                4-13
Figure 4-29: Gull Wing                                               4-13
Figure 4-30: Suspension Tower                                        4-14
Figure 4-31: Close up of Suspension Tower                            4-14
Figure 4-32: Deadend Tower                                           4-15
Figure 4-33: Close up of Deadend Insulators                          4-15
Figure 4-34: Tangent Transmission Tower with Static Line             4-16
Figure 4-35: Close up of Static Line                                 4-l6




                                                                     RAL




November2008                                                         ^'4
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 127 of 128

Power Line Fire Prevention Field Guide




                                         Glossary of Terms
Ampere - Unit of electric current(One volt applied across one ohm of resistance will produce
       one ampere of current).
Armor Rods - Metal rods wrapped around conductors and attached to insulators that prevent
    wear and fatigue of the conductors.
Automatic Recloser - Pole mounted, oil-filled switch that will open a circuit automatically
       if faulted and then may close automatically to try to complete the circuit again.
Capacitor Bank - Pole mounted device for neutralizing inductive load to correct the
       power factor.
Circuit-Transmission - High voltage circuit (50-500 kV) between generating source
     and switchyard (substation).
Circuit-Distribution - Circuit between main switchyard and point of use.
Circuit-Primary Distribution - High voltage circuit (2.4-35 kV) between switchyard
       and service transformer.
Circuit-Secondary Distribution - Low voltage (750 volt, usually 120, 208, 240, or 480) circuit
       between transformer and point of use.
Clearance - Space cleared of vegetation as required by law, regulation, easement, etc.,
    for the purpose of preventing power line-caused fires.
Clearance-Conductor - Distance from overhead open conductors which must be kept free
    of vegetation; distance varies depending on voltage carried by conductors.
Clearance-Pole - Radial space around base of pole or tower, measured horizontally, which
    must be kept free of flammable vegetation if certain hardware is in use overhead.
Conductor - Path through which an electric current flows, metal wire or cable.
Conductor - Unprotected - Uninsulated conductor.
Connector - Mechanical device used to join two conductors.
Connector-Automatic - Sleeve type connector requiring tension on the conductors to maintain
       connection; unsafe in non-tension situation.
Connector-Bolted - A device used for fastening two or more conductors together.
Connector-Compression - A device for joining two conductors together when a metal sleeve
    is used and mechanically or hydraulically pressed to secure tension (no bolts). For purpose
    of the PRC, a compression connector is considered to make the conductor continuous.
Connector-Fired Wedge - A connector joining the conductors by compressing them between
    two wedge-shaped objects. Exempt from clearance requirements.
Connector-Parallel Groove - A connector so designed that tightening of one or more bolts
       will compress sides of connector against conductors placed in performed grooves.
       Exempt from clearance requirements.
Connector-Plate - A connector joining the conductors by bolting two flat plates together. If two
       or more bolts are used, this type of connector is exempt from clearance requirements.
Corner Pole - Any pole (tower) where the conductors make an angle of 60 degrees or more
    from their previous alignment.
Current - Flow of electricity measured in amperes.
Current Limiting Fuse - A device used in conjunction with fuses near where heavy fault cur
       rents will occur.
Dead End - Point where the conductors end; other conductors in many cases will continue on
       and be connected to the preceding conductors by jumper wires and various forms of con
       nectors.

Disconnect - See Pole Disconnect.
De-Energized - Dead, disconnected from electrical energy.
Energized - Live, connected to a source of electrical energy.


November2008
   Case 3:14-cr-00175-WHA Document 1023-19 Filed 03/01/19 Page 128 of 128

Power Line Fire Prevention Field Guide




Exempt - Does not require clearance of flammable vegetation.
Fault - A break in the circuit, an unwanted path for electric current.
Fire Hazard - Dangerous accumulation of flammable fuels in wildland areas
     usually referring to vegetation.
Fuse-Cutout - A device designed to open the circuit in case of short or overload.
Fuse-Open T.ink (Trip-O-link) - A non-exempt, low current (050 Amp)fuse.
Fuse-Universal - A non-exempt, medium capacity (50-100 Amp)fuse.
Fuse-liquid Filled - An exempt type of fuse in which the fusible link is entirely
       enclosed in liquid.
Ground - To connect a line or piece of equipment to the earth.
Hot Clamp - A type of bolted connector which can be installed without de-energizing
       the circuit.
Insulation - Protective covering, around a conductor or other piece of equipment,
     which is a non-conductor of electricity (not just a weather resistant cover).
Insulator - Porcelain or non-ceramic unit used to support and separate conductors
    from each other and from ground (Air can also be an insulator).
Kilovolt - 1,000 volts (kV).
Lightning Arrester - A device designed to channel lightning or over voltage it to ground in
       order to protect the circuit or equipment from excessive fault current.
Non-Exempt - Requires clearance of flammable vegetation.
Ohm - Unit of resistance to flow of electric current(One ohm of resistance requires one volt
       of energy to push one ampere of current across it).
Phase - One wire or conductor of a circuit.
Pole Disconnect - Type of switch mounted on a pole (Blades are opened and
       closed manually one at a time). Same as disconnect.
Pole Switch - Switch mounted on a pole (All blades open and close together with one handle).
Regulator-Voltage - Pole-mounted device for correcting voltage.
Risk-Fire - Potential for ignition of fuels or an ignition agent.
Self-Supporting Aerial Cable - Several insulated conductors wrapped around a non-energized
    steel support cable, used primarily for service drops and secondary conductor.
Service Drop - Portion of the power line from the secondary distribution line to the
     point-of-use (between pole and house).
Split-bolt Connectors-Kearney - A type of bolted connector.
Switchyard-Substation - An area in which are located switches, transformers, circuit breakers,
       etc., and where voltages are changed to or from transmission levels.
Transformer - A device, mounted on a pole, pad, vault, or in a switchyard, encased in metal
    and used to reduce or increase voltage.
Transformer Conventional - A transformer with no internal fuses. Fuses are required between
       the transformer and the line.
Transformer-CP Self-Protected - Self-protected has internal fuses on the primary side
       and circuit breakers on the secondary side.
Transformer-CSP - Current surge protected same as CP but with externally mounted lighming
       arresters.

Tree Wire - Fully covered conductor .
Vibration Dampers - Hardware attached to conductors (usually near insulators) to inhibit
       fatigue from wind-caused vibration).
Volt - Unit of electric energy force (One volt is required to push one ampere of current
     across one ohm of resistance). Roughly analogous to psi of pressure in a fire hose.


November2008
